EXECUTION VERSION


CREDIT AND GUARANTY AGREEMENT


dated as of May 9, 2011


among


AEROFLEX INCORPORATED,
as Borrower,


AEROFLEX HOLDING CORP.,
as a Guarantor,


CERTAIN SUBSIDIARIES OF AEROFLEX INCORPORATED,
collectively, as Guarantors,


VARIOUS LENDERS


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------



GOLDMAN SACHS LENDING PARTNERS LLC,
as Syndication Agent


J.P. MORGAN SECURITIES LLC and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers


J.P. MORGAN SECURITIES LLC,
GOLDMAN SACHS LENDING PARTNERS LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunners


CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
STIFEL, NICOLAUS & COMPANY INCORPORATED,
as Co-Documentation Agents



--------------------------------------------------------------------------------

 
$800,000,000 Senior Secured Credit Facilities
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 



   
Page
SECTION 1.
DEFINITIONS AND INTERPRETATION
 
1.1.
Definitions
1
1.2.
Accounting Terms
37
1.3.
Interpretation, etc
38
1.4.
Certain Calculations
38
     
SECTION 2.
LOANS AND LETTERS OF CREDIT
 
2.1.
Term Loan
39
2.2.
Revolving Loans
40
2.3.
Swing Line Loans
41
2.4.
Issuance of Letters of Credit and Purchase of Participations Therein
42
2.5.
Pro Rata Shares; Availability of Funds
46
2.6.
Use of Proceeds
47
2.7.
Evidence of Debt; Register; Lenders’ Books and Records; Notes
47
2.8.
Interest on Loans
47
2.9.
Conversion/Continuation.
49
2.10.
Default Interest
49
2.11.
Fees
50
2.12.
Scheduled Payments/Commitment Reductions
51
2.13.
Voluntary Prepayments/Commitment Reductions
52
2.14.
Mandatory Prepayments/Commitment Reductions.
53
2.15.
Application of Prepayments/Reductions
55
2.16.
General Provisions Regarding Payments
57
2.17.
Ratable Sharing
59
2.18.
Making or Maintaining Eurodollar Rate Loans
59
2.19.
Increased Costs; Capital Adequacy
61
2.20.
Taxes; Withholding, etc.
62
2.21.
Obligation to Mitigate
65
2.22.
Defaulting Lenders
65
2.23.
Removal or Replacement of a Lender
68
2.24.
Incremental Facilities
69
2.25.
Extended Term Loans and Extended Revolving Commitments
71
     
SECTION 3.
CONDITIONS PRECEDENT
 
3.1.
Closing Date
72
3.2.
Conditions to Each Credit Extension
74
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
 
4.1.
Organization; Requisite Power and Authority; Qualification
76
4.2.
Equity Interests and Ownership
76
4.3.
Due Authorization; Enforceability
76
4.4.
No Conflict
76

 
 
i

--------------------------------------------------------------------------------

 

 
4.5.
Governmental Consents
76
4.6.
Binding Obligation
77
4.7.
Historical Financial Statements
77
4.8.
Projections
77
4.9.
No Material Adverse Change
77
4.10.
Adverse Proceedings, etc
77
4.11.
Payment of Taxes
77
4.12.
Properties
78
4.13.
Environmental Matters
78
4.14.
No Defaults
78
4.15.
Governmental Regulation
78
4.16.
Federal Reserve Regulations
78
4.17.
Employee Matters
79
4.18.
Employee Benefit Plans
79
4.19.
Solvency
80
4.20.
Compliance with Statutes, etc
80
4.21.
Disclosure
80
4.22.
Patriot Act
80
     
SECTION 5.
AFFIRMATIVE COVENANTS
 
5.1.
Financial Statements and Other Reports
81
5.2.
Existence
84
5.3.
Payment of Taxes and Claims
84
5.4.
Maintenance of Properties
85
5.5.
Insurance
85
5.6.
Books and Records; Inspections
85
5.7.
[Intentionally Omitted]
86
5.8.
Compliance with Laws
86
5.9.
Environmental
86
5.10.
Subsidiaries
87
5.11.
Material Real Estate Assets
88
5.12.
[Intentionally Omitted.]
88
5.13.
Further Assurances
88
5.14.
Maintenance of Ratings
88
5.15.
Post-Closing Matters
88
     
SECTION 6.
NEGATIVE COVENANTS
 
6.1.
Indebtedness
89
6.2.
Liens
91
6.3.
No Further Negative Pledges
94
6.4.
Restricted Junior Payments
94
6.5.
Restrictions on Subsidiary Distributions
96
6.6.
Investments
96
6.7.
Maximum Total Leverage Ratio
98
6.8.
Fundamental Changes; Disposition of Assets
98
6.9.
Transactions with Shareholders and Affiliates
99

 
 
ii

--------------------------------------------------------------------------------

 
 
6.10.
Conduct of Business
100
6.11.
Permitted Activities of Holdings
100
6.12.
Amendments or Waivers of Organizational Documents
100
6.13.
Fiscal Year
100
     
SECTION 7.
GUARANTY
 
7.1.
Guaranty of the Obligations
100
7.2.
Contribution by Guarantors
101
7.3.
Payment by Guarantors
101
7.4.
Liability of Guarantors Absolute
102
7.5.
Waivers by Guarantors
104
7.6.
Guarantors’ Rights of Subrogation, Contribution, etc
104
7.7.
Subordination of Other Obligations
105
7.8.
Continuing Guaranty
105
7.9.
Authority of Guarantors or Borrower
105
7.10.
Financial Condition of Borrower
105
7.11.
Bankruptcy, etc.
106
7.12.
Discharge of Guaranty Upon Sale of Guarantors
106
     
SECTION 8.
EVENTS OF DEFAULT
 
8.1.
Events of Default
106
     
SECTION 9.
THE AGENTS
 
9.1.
Appointment of Agents
110
9.2.
Rights and Powers
110
9.3.
Right to Withhold Taxes
110
9.4.
Duties
111
9.5.
Reliance Upon Notices
111
9.6.
Sub-Agents
111
9.7.
Successor Agent
111
9.8.
Lender Acknowledgments
112
9.9.
Collateral Documents and Guaranty
113
9.10.
Other Agents
114
     
SECTION 10.
MISCELLANEOUS
 
10.1.
Notices
114
10.2.
Expenses
115
10.3.
Indemnity
116
10.4.
Set Off
116
10.5.
Amendments and Waivers
117
10.6.
Successors and Assigns
119
10.7.
Independence of Covenants
125
10.8.
Survival of Representations, Warranties and Agreements
125
10.9.
No Waiver; Remedies Cumulative
125
10.10.
Marshalling; Payments Set Aside
125
10.11.
Severability
125

 
 
iii

--------------------------------------------------------------------------------

 
 
10.12.
Obligations Several; Independent Nature of Lenders’ Rights
126
10.13.
Headings
126
10.14.
APPLICABLE LAW
126
10.15.
CONSENT TO JURISDICTION
126
10.16.
WAIVER OF JURY TRIAL
127
10.17.
Confidentiality
127
10.18.
Usury Savings Clause
128
10.19.
Counterparts
128
10.20.
Effectiveness; Integration
128
10.21.
Patriot Act
129
10.22.
Electronic Execution of Assignments
129
10.23.
No Fiduciary Duty
129

 
 
iv

--------------------------------------------------------------------------------

 
 
APPENDICES:
A-1
Term Loan Commitments
 
A-2
Revolving Commitments
 
B
Notice Addresses
     
SCHEDULES:
1.1(a)
Inactive Subsidiaries
 
1.1(b)
Existing Letters of Credit
 
4.1
Jurisdictions of Organization and Qualification
 
4.2
Equity Interests and Ownership
 
4.12
Properties
 
5.11
Mortgaged Properties
 
5.15
Post-Closing Matters
 
6.1(a)
Certain Indebtedness
 
6.1(b)
Certain Intercompany Indebtedness
 
6.2
Certain Liens
 
6.5
Certain Restrictions on Subsidiary Distributions
 
6.6
Certain Investments
 
6.9
Certain Affiliate Transactions
     
EXHIBITS:
A-1
Funding Notice
 
A-2
Conversion/Continuation Notice
 
A-3
Issuance Notice
 
B-1
Term Loan Note
 
B-2
Revolving Loan Note
 
C
Compliance Certificate
 
D
Opinions of Counsel
 
E
Assignment Agreement
 
F
U.S. Tax Compliance Certificate
 
G-1
Closing Date Certificate
 
G-2
Solvency Certificate
 
H
Counterpart Agreement
 
I
Pledge and Security Agreement
 
J
First Lien Intercreditor Agreement

 
 
v

--------------------------------------------------------------------------------

 
 
CREDIT AND GUARANTY AGREEMENT
 
This CREDIT AND GUARANTY AGREEMENT, dated as of May 9, 2011, is entered into by
and among AEROFLEX INCORPORATED, a Delaware corporation (“Borrower”), AEROFLEX
HOLDING CORP., a Delaware corporation (“Holdings”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the Lenders party hereto from time to time, JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) for the Lenders and as
Collateral Agent (together with its permitted successor in such capacity,
“Collateral Agent”) for the Lenders.
 
The parties hereto agree as follows:
 
SECTION 1.          DEFINITIONS AND INTERPRETATION
 
1.1.           Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
 
“Accounting Change” means, with respect to any Person, any change in accounting
principles applicable to such Person and required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board, the American Institute of Certified Public Accountants, or, if
applicable, the Securities and Exchange Commission (or its successor agency).
 
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) and any other Credit Document
providing for any New Term Loans, Extended Term Loans or Extended Revolving
Commitments which shall be consistent with the applicable provisions of this
Agreement relating to New Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent and the
Borrower.
 
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for the applicable
Class of Loans for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of a Senior Officer of Holdings or any of its Subsidiaries,
threatened in writing against or affecting Holdings or any of its Subsidiaries
or any property of Holdings or any of its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affected Lender” as defined in Section 2.18(b).
 
“Affected Loans” as defined in Section 2.18(b).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Affiliated Debt Fund”: an Affiliated Lender (identified prior to the Closing
Date or thereafter approved by the Administrative Agent in its reasonable
discretion) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and with respect to which the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.
 
“Affiliated Lender”: as defined in Section 10.6(e).
 
“Affiliated Lender Assignment and Assumption Agreement”: an Affiliated Lender
Assignment and Assumption Agreement, substantially in the form of Exhibit I.
 
“Agent” means each of the Administrative Agent, the Syndication Agent, the
Collateral Agent, the Bookrunners and the Co-Documentation Agents.
 
“Agent Affiliates” as defined in Section 10.1(b).
 
“Aggregate Amounts Due” as defined in Section 2.17.
 
“Aggregate Payments” as defined in Section 7.2.
 
“Agreement” means this Credit and Guaranty Agreement, dated as of May 9, 2011,
as it may be amended, supplemented or otherwise modified from time to time.
 
“Applicable Calculations” as defined in Section 1.4(a).
 
“Applicable Margin” means a percentage per annum equal to:
 
(a)           (i)  for Eurodollar Rate Loans that are Tranche B Term Loans,
3.00%, and (ii) for Base Rate Loans that are Tranche B Term Loans, 2.00%, and
 
(b)           for Revolving Loans and Swing Line Loans (i) until delivery of
financial statements and a related Compliance Certificate for the first fiscal
quarter ending after the Closing Date pursuant to Section 5.1(d), (A) for
Eurodollar Rate Loans 3.00% and (B) for Base Rate Loans 2.00% and (ii)
thereafter, the percentages per annum set forth in the table below, based upon
the Senior Secured Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.1(c):
 
 
2

--------------------------------------------------------------------------------

 
 
Pricing
Level
 
Senior Secured
Leverage Ratio
 
Base Rate for
Revolving Loans 
(including Swing Line 
Loans)
   
Eurodollar Rate for
Revolving
Loans
 
I
 
> 3.25
    2.00 %     3.00 %
II
 
< 3.25
but >
  2.75
    1.75 %     2.75 %
III
 
< 2.75
    1.50 %     2.50 %



No change in the Applicable Margin shall be effective until one Business Day
after the date on which Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 5.1(c)
calculating the Senior Secured Leverage Ratio.  At any time Borrower has not
submitted to Administrative Agent the applicable information as and when
required under Section 5.1(c), the Applicable Margin with respect to the
Revolving Loans shall be determined as if the Senior Secured Leverage Ratio were
in excess of 3.25:1.00.  Within one Business Day of receipt of the applicable
information under Section 5.1(c), Administrative Agent shall give each Lender
notice of the Applicable Margin in effect from such date.  In the event that any
financial statement or certificate delivered pursuant to Section 5.1 is shown to
be inaccurate (at a time when this Agreement is in effect and unpaid Obligations
under this Agreement are outstanding (other than indemnities and other
contingent obligations not yet due and payable)), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) Borrower shall immediately deliver to Administrative
Agent a correct certificate required by Section 5.1 for such Applicable Period,
(ii) the Applicable Margin shall be determined using the applicable Senior
Secured Leverage Ratio calculated in such correct certificate delivered pursuant
to clause (i) above and (iii) Borrower shall immediately pay to Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period.  Nothing in this paragraph shall
limit the right of Administrative Agent or any Lender under Section 2.10 or
Section 8.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 10.1(b).
 
“Approved Fund” as defined in Section 10.6.
 
 
3

--------------------------------------------------------------------------------

 
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Holdings, Borrower or any Guarantor Subsidiary), in
one transaction or a series of transactions, of all or any part of Holdings’ or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
of Holdings’ Subsidiaries, other than (i) inventory (or other assets) sold,
leased or licensed out in the ordinary course of business (excluding any such
sales, leases or licenses out by operations or divisions discontinued or to be
discontinued), (ii) equipment or other assets (including leases or subleases of
real property) sold, replaced, abandoned, leased or otherwise disposed of that
are obsolete, worn-out, condemned or are no longer used or useful in the
business of Borrower or any of its Subsidiaries, (iii) dispositions, by means of
trade-in, of equipment used in the ordinary course of business, so long as such
equipment is replaced, substantially concurrently, by like-kind equipment, (iv)
the use or transfer of Cash and Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or any other Credit Document, (v) to
the extent allowable under Section 1031 of the Internal Revenue Code, any
exchange of like property for use in a business of Borrower and its Subsidiaries
permitted by Section 6.12, (vi) any issuance of equity or other beneficial
ownership interests by a Subsidiary of Holdings to Holdings or a Subsidiary of
Holdings so long as such interests are pledged to the Collateral Agent for the
benefit of Lenders to the extent required by this Agreement or any other Credit
Document, (vii) the creation of a Permitted Lien under Section 6.2 and
(viii) sales, leases or licenses out of other assets for aggregate consideration
of less than $750,000 with respect to any transaction or series of related
transactions.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer, secretary, or other person
expressly authorized by resolution or written consent to represent such entity
in such capacity.
 
“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:
 
(a)      the sum, without duplication, of:
 
               (i)an amount (if positive) equal to the cumulative amount of
Consolidated Excess Cash Flow for each Fiscal Year (commencing with the Fiscal
Year ending June 30, 2012) ending prior to the Reference Time for which
financial statements have been delivered pursuant to Section 5.1(a) that has not
been applied (and would not have been required to be applied assuming the
Borrower had not optionally prepaid any Term Loans during such Fiscal Year) to
prepay Loans pursuant to Section 2.14(d), plus
 
               (ii)the amount of any cash or Cash Equivalents received by
Holdings (other than from a Subsidiary) from and including the Business Day
immediately following the Effective Date through and including the Reference
Time from the issuance and sale of its Equity Interests (other than Disqualified
Equity Interests) except to the extent applied pursuant to clause (b), (c) or
(d) of Section 6.4, plus
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) the amount of any distribution in cash or Cash Equivalents received by
Holdings or any Subsidiary, in each case, upon any Disposition in respect of any
Investment made in reliance on Section 6.6(m) (not to exceed the original amount
of such Investment), minus
 
(b)      the sum, without duplication, of:
 
               (i)the aggregate amount of Restricted Junior Payments made
pursuant to clause (f), (g) or (h) of Section 6.4 prior to the Reference Time;
plus
 
               (ii)the aggregate amount of Investments made in reliance on
clause (m) or (s) of Section 6.6 prior to the Reference Time.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Adjusted Eurodollar Rate (after
giving effect to any applicable minimum rate set forth therein) for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt (subject to any minimum rate specified in such definition), the Adjusted
Eurodollar Rate for any day shall be based on the rate appearing on the Reuters
BBA Libor Rates Page 3750 (or on any successor or substitute page of such page)
at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, respectively.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.
 
 
5

--------------------------------------------------------------------------------

 
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Bookrunners” means the Persons named as arrangers and bookrunners on the cover
page of this Agreement in their capacities as such.
 
“Borrower” as defined in the preamble hereto.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
 
“Calculation Date” means any date on which the Total Leverage Ratio or Senior
Secured Leverage Ratio is required to be calculated.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, one of the two highest
ratings obtainable from S&P or Moody’s (for the purposes of this clause (ii),
variable bonds tied to short-term interest rates that are reset through an
auction process that occurs no less frequently than once every 45 days shall be
deemed to satisfy the foregoing maturity deadline, notwithstanding such bonds
having a longer nominal maturity); (iii) commercial paper maturing no more than
one year from the date of creation thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from S&P or
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (b) has net assets of
not less than $500,000,000, and (c) having one of the two highest ratings
obtainable from either S&P or Moody’s when acquired; and (vi) repurchase
obligations with a term of not more than 90 days for underlying securities of
the types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iv) above.
 
 
6

--------------------------------------------------------------------------------

 
 
“Cash Management Agreement” means any agreement entered into between Holdings or
any Subsidiary with any Cash Management Bank in respect of Cash Management
Obligations.
 
“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender on the Closing Date or at the time it enters into a Cash Management
Agreement with Holdings or any Subsidiary.
 
“Cash Management Obligations” means obligations owed by Holdings or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and (2)
Holdings’ or any Subsidiary’s participation in commercial (or purchasing) card
programs at the Lender or any Affiliate (“card obligations”).
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 
“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Sponsors (a)
shall have acquired beneficial ownership of 35% or more on a fully diluted basis
of the voting interest in the Equity Interests of Holdings and the Sponsors in
the aggregate shall cease to beneficially own and control, directly or
indirectly, the same or a greater percentage of such voting interest, or (b)
shall have obtained the power (whether or not exercised) to elect a majority of
the members of the board of directors (or similar governing body) of Holdings;
(ii) Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the voting interest in the Equity Interests of the Borrower; or
(iii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Holdings cease to be occupied by
Persons who either (a) were members of the board of directors of Holdings on the
Closing Date or (b) were nominated for election by the board of directors of
Holdings, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors.
 
 
7

--------------------------------------------------------------------------------

 
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders:  (a) Lenders having Tranche B Term Loan Exposure, (b) Lenders having
Revolving Exposure (including Swing Line Lenders), (c) Lenders having New Term
Loan Exposure of any applicable Series and (d) Lenders having Extended Term Loan
Exposure of any applicable Series, and (ii) with respect to Loans, each of the
following classes of Loans:  (a) Tranche B Term Loans, (b) Revolving Loans
(including Swing Line Loans), (c) each Series of New Term Loans and (d) each
Series of Extended Term Loans.
 
“Closing Date” means the date on which Tranche B Term Loans are made.
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.
 
“Co-Documentation Agents” means the Persons identified as such on the cover page
of this Agreement in their capacities as such.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Collateral Questionnaire and
upon the execution and delivery thereof, the First Lien Intercreditor Agreement
and/or the Second Lien Intercreditor Agreement and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to Collateral
Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.
 
“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
 
“Commitment” means any Revolving Commitment or Term Loan Commitment.
 
“Competitor” means any Person that has been identified in writing to the
Administrative Agent as a Person that is engaged in any material line of
business in which the Borrower or any of its Subsidiaries is engaged from time
to time.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, to the extent reducing (and not added back to) Consolidated
Net Income (other than in the case of clause (e) hereof), the sum, without
duplication, of amounts for (a) provision for taxes based on income or profit or
capital, including, without limitation, state, local and franchise taxes for
such period (including, without limitation, tax expenses of Foreign Subsidiaries
and foreign withholding taxes paid or accrued for such period), to the extent
that such provision for taxes was deducted in computing such Consolidated Net
Income, (b) Consolidated Interest Expense for such period, (c) the total amount
of depreciation and amortization expenses (including amortization of goodwill
and other intangibles and all expenditures in respect of licensed or purchased
software or internally developed software and software enhancements that are, or
are required to be reflected as, capitalized costs, but excluding amortization
of prepaid cash expenses that were paid in a prior period and added back) for
such period to the extent that such depreciation and amortization costs were
deducted in computing such Consolidated Net Income, (d) any other non-cash
charges reducing Consolidated Net Income for such period (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated Net Income to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period), (e) cash
receipts (or any netting arrangements resulting in reduced cash expenditures)
not representing Consolidated Net Income in any period to the extent non-cash
gains relating to such income were deducted in the calculation of Consolidated
Net Income pursuant to clause (ii) below for any previous period, (f) the amount
of any minority interest expense consisting of income of a Subsidiary
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted in such period in calculating Consolidated Net Income,
(g) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period, (h) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write downs related to intangible
assets, long-lived assets, investments in debt and equity securities or
otherwise as a result of a change in law or regulation (including the
amortization of the consideration for any non-competition agreements), (i) any
net loss from discontinued operations and any net after-tax loss on disposal of
discontinued operations, (j) non-cash charges relating to employee benefit or
other management or director compensation plans (excluding in each case any
non-cash charge to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
incurred in a prior period), (k) effects of adjustments and expensed costs of
acquisitions pursuant to GAAP resulting from the application of purchase
accounting in relation to any Permitted Acquisition, net of taxes, (l) any tax
losses attributable to the extinguishment of any (1) Indebtedness or (2) other
derivative instruments of Holdings or any of its Subsidiaries, (m) any
restoration to income of any contingency reserve, except to the extent that
provision for such reserve was made out of net income of Holdings and its
Subsidiaries accrued at any time following the Closing Date, (n) any fees,
expenses, costs or charges (including all transaction, restructuring and
transition costs, fees and expenses (including diligence costs, cash severance
costs and reserves)) or any amortization thereof, related to any Subject
Transaction (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed),
including (1) such fees, expenses or charges related to the transactions
contemplated or permitted by the Credit Documents and (2) any amendment or other
modification hereof, and (o) any extraordinary, non-recurring or unusual losses,
expenses or charges; minus (ii) (a) non-cash gains increasing Consolidated Net
Income for such period, excluding any such items to the extent they represent
(1) the reversal in such period of an accrual of, or reserve for, potential cash
expenses in a prior period, (2) any non-cash gains with respect to cash actually
received in a prior period to the extent such cash did not increase Consolidated
Net Income in a prior period, (3) the amortization of income that was paid in a
prior period and (4) the accrual of revenue or income consistent with past
practice, (b) any net gain from discontinued operations or after-tax net gains
from the disposal of discontinued operations to the extent increasing
Consolidated Net Income, (c) any extraordinary, non-recurring or unusual gain to
the extent increasing Consolidated Net Income and (d) any gains on
extinguishment of Indebtedness.  In addition, to the extent not already included
in the Consolidated Net Income of Holdings and its Subsidiaries, notwithstanding
anything to the contrary in the foregoing, Consolidated Adjusted EBITDA shall
include the amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any Investment under
Section 6.6, any Permitted Acquisition or any Asset Sale (or other disposition)
permitted hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Holdings and its Subsidiaries; provided
that “Consolidated Capital Expenditures” shall not include any expenditures (i)
for replacements and substitutions for capital assets, to the extent made with
the proceeds of insurance, indemnity payments, condemnation awards, or damage
recovery proceeds or other settlements, (ii) made as part of a Permitted
Acquisition, or (iii) for replacements and substitutions for capital assets, to
the extent made with the proceeds of assets sold, exchanged or otherwise
disposed of in accordance with, and permitted by, Section 6.8.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Excess Cash Flow” means, for any period, an amount equal to the
excess of (a) the sum, without duplication, of (i) Consolidated Net Income for
such period, (ii) an amount equal to the sum of total depreciation expense,
total amortization expense and other non-cash charges to the extent reducing
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such period and (iv) an amount equal to the aggregate net non-cash loss on any
asset sale by Holdings and its Subsidiaries during such period (other than sales
in the ordinary course of business) to the extent deducted in arriving at
Consolidated Net Income over (b) the sum without duplication, of (i) an amount
equal to the amount of all non-cash credits included in arriving at Consolidated
Net Income, (ii) the aggregate amount of Consolidated Capital Expenditures of
Holdings and its Subsidiaries and acquisitions of intellectual property except
to the extent financed with the proceeds of Indebtedness of Holdings or its
Subsidiaries (other than Revolving Loans), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swing Line Loans made during such period to
the extent accompanying reductions of the Revolving Commitments are made except
to the extent financed with the proceeds of other Indebtedness of Holdings and
its Subsidiaries, (iv) the aggregate amount of all principal payments of
Indebtedness of Holdings or its Subsidiaries (including payments of Term Loans
pursuant to Section 2.12(a) and the principal component of payments in respect
of Capital Leases but excluding all other payments of the Loans) made during
such period except to the extent financed with the proceeds of Indebtedness of
Holdings or its Subsidiaries (other than Revolving Loans), (v) an amount equal
to the aggregate net non-cash gain on any asset sale by Holdings or any of its
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at Consolidated Net Income, (vi)
increases in Consolidated Working Capital for such period, (vii) the aggregate
amount of expenditures actually made by Holdings and its Subsidiaries in cash
during such period to the extent expenditures are not expensed during such
period, (viii) all amounts paid by Holdings and its Subsidiaries in connection
with all Permitted Acquisitions and Investments pursuant to clause (k), (m), (n)
or (q) of Section 6.6 made during such period to the extent not financed with
the proceeds of Indebtedness of Holdings or its Subsidiaries (other than
Revolving Loans), (ix) unfinanced cash payments actually paid under earnout and
contingent obligations incurred in connection with Permitted Acquisitions and
Investments, (x) all amounts paid in respect of covenants not to compete,
consulting agreements and other affiliated contracts in connection with
Permitted Acquisitions and Investments, (xi) costs, fees and expenses (including
premium, make-whole and penalty payments) incurred in connection with the
issuance or prepayment of any Indebtedness (including any refinancing, except to
the extent such costs, fees and expenses are financed), (xii) costs, fees and
expenses incurred in connection with the issuance of equity (including, without
limitation, all classes of stock, options to purchase stock and stock
appreciation rights to management of a Credit Party), Investments, asset sales
or divestitures, in each case as permitted hereunder, (xiii) any Restricted
Junior Payment made by Borrower to Holdings to the extent permitted under
Section 6.4 (other than Section 6.4(g)) not financed with the proceeds of
Indebtedness of the Consolidating Entity and its Subsidiaries (other than
Revolving Loans), (xiv) cash taxes paid during such period that did not reduce
Consolidated Net Income for such period and the amount of the excess of any cash
payments (or tax reserves set aside or payable) in respect of taxes by Holdings
and its Subsidiaries over the tax expense already deducted from Consolidated Net
Income, (xiv) repurchases of Stock permitted by this Agreement, (xv) the net
decrease during such fiscal year (if any) in deferred tax accounts of Holdings,
(xvi) payments by Holdings and its Subsidiaries during such period in respect of
long-term liabilities (including any current liability reclassified from long
term liabilities, and cash pension payments and other cash payments in respect
of retirement plans) (in each case, to the extent required to be made) of
Holdings and its Subsidiaries other than Indebtedness, (xvii) cash payments made
during such fiscal year in respect of non-cash charges that increased
Consolidated Excess Cash Flow in any prior fiscal year, and (xviii) the income
of any Subsidiary of Holdings to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or would have material adverse tax consequences to
Holdings or any of its Subsidiaries.
 
11

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, for any period, total interest expense,
whether paid or accrued (including that portion attributable to Capital Leases
in accordance with GAAP and capitalized interest) of Holdings and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries, including all amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, imputed interest with
respect to commissions, discounts and other fees and charges owed with respect
to letters of credit and net costs under Interest Rate Agreements.
 
“Consolidated Net Income” means, for any period, the aggregate net income of
Holdings and its Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP; provided that (a) the income of any Person
(other than a Subsidiary of Holdings) in which any other Person (other than
Holdings or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to Holdings or
any of its Subsidiaries by such Person during such period shall be excluded; (b)
any gain (loss), together with any related provision for taxes on such gain
(loss), realized in connection with any Asset Sale or other asset disposition or
abandonment (other than in the ordinary course of business) and reserves
relating thereto shall be excluded; (c) any gain (loss), together with any
related provision for taxes on such gain (loss), realized in connection with the
receipt of any Net Insurance/Condemnation Proceeds shall be excluded; (d) any
net unrealized gain (loss) (after any offset) resulting in such period from
obligations under any Hedge Agreement or other derivative instruments and the
application of ASC 815, in each case, shall be excluded; (e) any net unrealized
gain (loss) (after any offset) resulting in such period from currency
translation gains or losses including those related to currency remeasurements
of Indebtedness shall be excluded; (f) any gains (losses) resulting from
returned surplus assets of any Pension Plan shall be excluded; and (g) the
effect of any gain (loss) in respect of post-retirement benefits as a result of
the application of ASC 715 shall be excluded.
 
“Consolidated Senior Secured Debt” means, as of any date of determination, the
amount of Consolidated Total Debt as of such date but excluding any Indebtedness
included therein that is not secured by any Liens on any assets of Holdings or
any of its Subsidiaries, determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Total Debt” means, as of any date of determination, the excess of
(i) the aggregate principal amount of all Indebtedness of Holdings and its
Subsidiaries over (ii) the lesser of (x) $15,000,000 and (y) the aggregate
amount of unrestricted cash and cash equivalents of Holdings and its
Subsidiaries, in each case, determined on a consolidated basis in accordance
with GAAP as of such date.
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Contributing Guarantors” as defined in Section 7.2.
 
 
12

--------------------------------------------------------------------------------

 
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Borrower in favor of
Issuing Bank relating to Letters of Credit, and any amendment, waiver,
supplement or other modification to any of the foregoing.
 
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
 
“Credit Party” means each of the Borrower and the Guarantors.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or Swing Line Loans or (iii) pay over to the Administrative Agent, any
Issuing Bank, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder unless, in the case of clause (i) above,
such Revolving Lender notifies the Administrative Agent in writing that such
failure is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent, any Issuing Bank, the Swing Line Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Revolving Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Revolving Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Revolving
Loans and participations in then outstanding Letters of Credit and Swing Line
Loans under this Agreement, provided that such Revolving Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Loan Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
 
13

--------------------------------------------------------------------------------

 
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Disqualified Entity” shall mean any Person identified in writing by the
Borrower to the Administrative Agent prior to the Closing Date.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for the scheduled payments or dividends in cash, or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date of all outstanding Term Loans at
the time such Equity Interests are issued, except, in the case of clauses (i)
and (ii), if as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to the prior payment in full of all Obligations,
the cancellation or expiration of all Letters of Credit and the termination of
the Commitments).
 
 “Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) an Affiliated Lender to the extent contemplated by Section
10.06(e); and (e) any other Person (other than a natural person) approved by (i)
the Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, an Issuing Bank and the Swing Line Lender, and (iii) unless an Event
of Default has occurred and is continuing under Section 8.01(a), Section 8.01(f)
or Section 8.01(g), the relevant Borrower (each such approval not to be
unreasonably withheld or delayed).
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.
 
 
14

--------------------------------------------------------------------------------

 
 
“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
written order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health and safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Facility.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m)
or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member.  Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
 
15

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or in “endangered” or “critical” status
(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA) or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (viii) the occurrence of an act or omission which could give
rise to the imposition on Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 430(k)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan.
 
“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such page) providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Rate Loan for such Interest Period shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.  Notwithstanding anything to the contrary set forth in the
foregoing, to the extent the Eurodollar Rate for any Interest Period for the
Tranche B Term Loans would be less than 1.25%, then the Eurodollar Rate for the
Tranche B Term Loans for such Interest Period shall instead be 1.25%.
 
 
16

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder or under any other Credit Document, (a) any Tax on
such recipient’s net income or profits (or any franchise Tax in lieu of any Tax
on net income or profits) imposed by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable lending
office located in such jurisdiction or as a result of any other present or
former connection between such recipient and the jurisdiction (other than a
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Credit Documents), (b) any branch
profits Tax under Section 884(a) of the Internal Revenue Code or any similar Tax
imposed by any other jurisdiction described in (a), (c) with respect to any Loan
made by a Lender (other than any Lender becoming a party hereto pursuant to the
Borrower’s request under Section 2.23), any U.S. federal withholding Tax that is
imposed on amounts payable to any Lender pursuant to a law in effect at the time
such Lender becomes a party hereto (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from a Credit Party with respect to
such U.S. federal withholding Tax pursuant to Section 2.20, (d) any withholding
Tax attributable to a Lender’s failure to comply with Section 2.20(c), and (e)
any U.S. federal withholding Tax imposed as a result of a Lender’s failure to
comply with the requirements of FATCA.
 
“Existing Indebtedness” means Indebtedness and other obligations outstanding
under (a) that certain Senior Secured Credit Facility, dated August 15, 2007, by
and among AX Acquisition Corp., AX Holding Corp., Goldman Sachs Credit Partners
L.P., as Administrative agent, and lenders from time to time party thereto, as
amended prior to the Closing Date; (b) the Subordinated Loans; and (c) the
Senior Notes.
 
“Existing Letters of Credit” means the existing letters of credit set forth on
Schedule 1.1(b).
 
“Existing Term Loan Class” has the meaning provided in Section 2.20(a).
 
“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments except that such Revolving Commitments may have a later maturity
date and different provisions with respect to interest rates and fees than those
applicable to the Revolving Commitments.
 
 
17

--------------------------------------------------------------------------------

 
 
“Extended Term Loan Exposure,” with respect to any Lender on any date of
determination with respect to any Series of Extended Term Loans, means the
principal amount of such Lender’s Extended Term Loans of such Series on such
date.
 
“Extended Term Loan Maturity Date,” with respect to any Extended Term Loan, has
the meaning provided in the applicable Additional Credit Extension Amendment.
 
“Extended Term Loans” as defined in Section 2.20(a).
 
“Extending Term Lender” as defined in Section 2.20(c).
 
“Extension Election” as defined in Section 2.20(c).
 
“Extension Request” as defined in Section 2.20(a).
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
“Fair Share” as defined in Section 7.2.
 
“Fair Share Contribution Amount” as defined in Section 7.2.
 
“FATCA” means current Sections 1471 through 1474 of the Internal Revenue Code or
any amended or successor version that is substantively comparable and any
applicable Treasury Regulations promulgated thereunder or official
interpretations thereof, whether in existence on the date hereof or promulgated
thereafter.
 
 “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
 
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of Holdings that such financial statements fairly present, in
all material respects, the financial condition of Holdings and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of certain footnotes.
 
“Financial Plan” as defined in Section 5.1(h).
 
 
18

--------------------------------------------------------------------------------

 
 
“First Lien Intercreditor Agreement” means an Intercreditor Agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent), by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Secured Notes that are intended to be secured by Liens ranking pari
passu with the Liens securing the Obligations.
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
June 30 of each calendar year.
 
“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
 
“Foreign Cash Equivalents” means the foreign equivalent of Cash and Cash
Equivalents described in the definition of Cash Equivalents in respect of each
country in which a Foreign Subsidiary in organized or conducts business.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Guarantor” as defined in Section 7.2.
 
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
 
 
19

--------------------------------------------------------------------------------

 
 
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
“Grantor” as defined in the Pledge and Security Agreement.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” means each of Holdings and each Guarantor Subsidiary.
 
“Guarantor Subsidiary” means each Guarantor other than Holdings.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” includes, without regard to amount and/or concentration
(a) any element, compound, or chemical that is defined, listed or otherwise
classified as a contaminant, pollutant, toxic pollutant, toxic or hazardous
substances, extremely hazardous substance or chemical, hazardous waste, medical
waste, biohazardous or infectious waste, special waste, or solid waste under
Environmental Laws; (b) petroleum, petroleum-based or petroleum-derived
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic including but not limited to corrosivity,
ignitibility, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components, including but not
limited to asbestos-containing materials and manufactured products containing
Hazardous Materials.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and reasonably satisfactory to
Administrative Agent.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of the Borrower and its Subsidiaries, for the Fiscal Year
ending June 30, 2010, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Years,
and (ii) the unaudited financial statements of the Borrower and its Subsidiaries
for the Fiscal Quarter ending December 31, 2011, consisting of a balance sheet
and the related consolidated statements of income, stockholders’ equity and cash
flows for the three- and six-month periods ending on such date.
 
 
20

--------------------------------------------------------------------------------

 
 
“Holdings” as defined in the preamble hereto.
 
“Increased Amount Date” as defined in Section 2.24.
 
“Increased-Cost Lenders” as defined in Section 2.23.
 
“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding accounts payable in the ordinary course of business consistent with
past practices which are classified as current liabilities in accordance with
GAAP); (iv) any obligation owed for all or any part of the deferred purchase
price of property or services, including any earn-out obligations once earned
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person but
limited to the fair market value of such property; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) Disqualified
Equity Interests; (viii) the direct or indirect guaranty, endorsement (otherwise
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the
Indebtedness under (i)-(vii) above of another; (ix) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the Indebtedness under (i)-(vii) above of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (x) any liability of such Person for an Indebtedness under
(i)-(vii) above of another through any agreement (contingent or otherwise) (a)
to purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) all obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including any Interest Rate Agreement and Currency Agreement,
whether entered into for hedging or speculative purposes.  Notwithstanding the
foregoing, (i) Indebtedness shall not include any amounts relating to accrued
expenses, preferred Equity Interests, deferred rent, deferred taxes, obligations
under employment agreements and deferred compensation and (ii) Indebtedness
shall not include reimbursement obligations in respect of a letter of credit the
payment of which is either fully (x) backed by a Letter of Credit or (y) cash
collateralized.  For purposes of calculating the Total Leverage Ratio and the
Secured Total Leverage Ratio, it is understood and agreed that only Indebtedness
required to be reflected on a balance sheet of such Person prepared in
accordance with GAAP shall be included.
 
 
21

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of one counsel, local counsel in each applicable jurisdiction
and one additional counsel for each affected Person in the case of an actual or
potential conflict of interest for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions or the
use or intended use of the proceeds thereof, or any enforcement of any of the
Credit Documents (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Holdings or any of its Subsidiaries.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
“Indemnitee” as defined in Section 10.3.
 
“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Credit Party;
(ii) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Credit Party or with respect to a
material portion of their respective assets; (iii) any liquidation, dissolution,
reorganization or winding up of any Credit Party whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy; or (iv) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Credit Party.
 
“Installment” as defined in Section 2.12.
 
“Installment Date” as defined in Section 2.12.
 
“Intellectual Property” as defined in the Pledge and Security Agreement.
 
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.
 
 
22

--------------------------------------------------------------------------------

 
 
“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.
 
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or such other period as may be
agreed to by the Administrative Agent and all applicable Lenders), as selected
by Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end
on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loan shall extend beyond such
Class’s Maturity Date; and (d) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination
Date.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings and its
Subsidiaries’ operations and not for speculative purposes.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); and (ii)
any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Holdings or any of its Subsidiaries to any other Person (other than Holdings,
the Borrower or any Guarantor Subsidiary), including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment minus the amount received, if any, upon the sale, liquidation,
repayment or return of such Investment.
 
 
23

--------------------------------------------------------------------------------

 
 
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., and any other Lender that
becomes an Issuing Bank in accordance with Section 2.4(i), in each case in its
capacity as an issuer of Letter of Credit hereunder, and any successor in such
capacity as provided in Section 2.4(i).
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.
 
“JPMCB” as defined in the preamble hereto.
 
“LC Disbursement” means a drawing under a Letter of Credit.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or an Additional Credit Extension Amendment.
 
“Lender Counterparty” means each counterparty to a Hedge Agreement that is a
Lender, Agent or any of their respective Affiliates (including any Person who is
an Agent or a Lender (and any Affiliate thereof) as of the Closing Date or the
date on which it enters into such Hedge Agreement but at any time subsequent to
the Closing Date or entering into such Hedge Agreement, as the case may be,
ceases to be an Agent or a Lender, as the case may be).
 
“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.
 
“Letter of Credit Sublimit” means the lesser of (i) $25,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.
 
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all LC Disbursements not theretofore reimbursed by or on
behalf of Borrower.
 
“Licensed Intellectual Property” means any interest of any Credit Party as
licensee or sublicensee under any license of intellectual property, other than
any such interest that has been designated from time to time by Collateral Agent
as not being required to be included in the Collateral.
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind for security (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
and any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
 
 
24

--------------------------------------------------------------------------------

 
 
“Loan” means a Term Loan, a Revolving Loan or a Swing Line Loan.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, or financial condition of Holdings and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent and any Lender under any Credit Document.
 
“Material Contract” means any contract or other written agreement to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
 
“Material Real Estate Asset” means any fee-owned Real Estate Asset in the United
States of America having a fair market value in excess of $1,000,000 as of the
date of the acquisition thereof.
 
“Maturity Date” means the Tranche B Term Loan Maturity Date, a New Term Loan
Maturity Date or an Extended Term Loan Maturity Date.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Mortgage” means a Mortgage in form and substance reasonably satisfactory to
Collateral Agent and Borrower, as it may be amended, supplemented or otherwise
modified from time to time.
 
“Mortgage Property” shall mean (a) each Material Real Estate Asset identified as
a Mortgaged Property on Schedule 5.11 and (b) each Material Real Estate Asset,
if any, which shall be subject to a Mortgage delivered after the Closing Date
pursuant to Section 5.11.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries for the applicable Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate; provided that
such narrative report shall be in the form of a management’s discussion and
analysis of financial condition and results of operations in a form customarily
included in filings made with the Securities and Exchange Commission.
 
 
25

--------------------------------------------------------------------------------

 
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale (net of purchase price adjustments reasonably expected to be payable
in connection therewith; provided that to the extent such purchase price
adjustment is determined to be not payable or is otherwise not paid within 180
days of such Asset Sale (other than as a result of a dispute with respect to
such purchase price adjustment which is subject to a resolution procedure set
forth in the applicable transaction documents), such proceeds shall constitute
Net Asset Sale Proceeds), minus (ii) any bona fide costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale and any
transfer, documentary or other taxes payable by seller in connection therewith,
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale and (c) a reasonable reserve
for any payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale including pension and other post-employment benefit liabilities and
liabilities related to environmental matters and liabilities under
indemnification obligations associated with such Asset Sale, and (d) brokerage
fees, accountants’ fees, investment banking fees, legal fees, costs and
expenses, survey costs, title insurance premiums and other customary fees
actually incurred in connection with such Asset Sale.
 
“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.
 
“New Revolving Commitments” as defined in Section 2.24.
 
“New Revolving Loan Lender” as defined in Section 2.24.
 
“New Term Loan Commitments” as defined in Section 2.24.
 
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loan Commitment
and New Term Loans of such Lender.
 
 
26

--------------------------------------------------------------------------------

 
 
“New Term Loan Lender” as defined in Section 2.24.
 
“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Additional Credit Extension Amendment, including by acceleration or otherwise.
 
“New Term Loans” as defined in Section 2.24.
 
“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Non-US Lender” means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.
 
“Note” means a Term Loan Note or a Revolving Loan Note.
 
“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
 
“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), the Lenders or any of them and Lender Counterparties and Cash
Management Banks, under any Credit Document, Hedge Agreement or Cash Management
Agreement, whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Credit Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Hedge Agreements, fees, expenses, indemnification or otherwise.
 
“Obligee Guarantor” as defined in Section 7.7.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise, property, intangible, mortgage recording or similar Taxes arising
from any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document.
 
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) with respect to any other Person, comparable instruments and documents,
as amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
 
27

--------------------------------------------------------------------------------

 
 
“Participant” as defined in Section 10.6(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, a majority of the Equity Interests of, or a business line
or unit or a division of, any Person; provided,
 
(i)        immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
 
(ii)      all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
 
(iii)     Holdings and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 5.1(a) or (b);
 
(iv)     any Person or assets or division as acquired in accordance herewith
shall be in a business or lines of business permitted by Section 6.10; and
 
               (v)the aggregate amount of consideration paid by the Credit
Parties in respect of any such Person that does not become a Credit Party or
assets that are not owned by a Credit Party in all such acquisitions shall not
exceed $100,000,000.
 
“Permitted Debt Securities” means any Indebtedness consisting of debt securities
incurred or guaranteed by Credit Parties following the Closing Date; provided
that (i) such debt securities do not mature or have scheduled amortization or
scheduled payments of principal and are not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (other than customary offers
to repurchase upon a change of control, asset sale or casualty event and
customary acceleration rights after an event of default) prior to the 91st day
after the Maturity Date of all Term Loans then outstanding, (ii) except in the
case of Permitted Secured Notes, such debt securities are not secured by any
assets of the Borrower or any of its Subsidiaries, (iii) such Indebtedness is
not incurred or guaranteed by any Subsidiaries of Holdings that are not Credit
Parties, and (iv) the other terms and conditions relating to such debt
securities or loans (other than interest rates, discounts and call protection)
are not in the aggregate more restrictive than the terms of this Agreement as
determined in good faith by the Borrower.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
 
28

--------------------------------------------------------------------------------

 
 
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and original  issue discount, expenses, make-whole payments and other
premiums thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension, (b) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness permitted pursuant to
Section 6.1(l), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the earlier of (x) the final
maturity date of the Indebtedness so modified, refinanced, refunded, renewed or
extended and (y) the date which is 91 days after the Maturity Date of any then
outstanding Class of Term Loans, (c) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness permitted pursuant to
Section 6.1(l), such modification, refinancing, refunding, renewal or extension
has a weighted average life to maturity equal to or greater than the remaining
weighted average life to maturity of the Indebtedness being modified,
refinanced, refunded, renewed or extended, (d) to the extent such Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders (in the good faith determination of
the Borrower) as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed or extended and (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
secured by Liens that are subject to the terms of the First Lien Intercreditor
Agreement or the Second Lien Intercreditor Agreement, then any Liens securing
the modified, refinanced, refunded, renewed or extended Indebtedness do not have
a higher priority compared to the Liens securing the Obligations than the Liens
securing the Indebtedness being modified, refinanced, refunded, renewed or
extended.
 
“Permitted Secured Notes” means (i) Permitted Debt Securities and (ii) any
Permitted Refinancing Indebtedness in respect of such Permitted Debt Securities,
in each case, that are secured by a Lien permitted by Section 6.2(v).
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” as defined in Section 5.1(o).
 
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit I,
as it may be amended, supplemented or otherwise modified from time to time.
 
“Potential ATS Sale” means the sale or other disposition of Subsidiaries
involved in and assets used in the design, development, manufacture, marketing
and sales of, and related services for, next generation, specialty test and
measurement systems, including hardware and software, for the wireless,
military, aerospace, defense, broadband communication and avionics markets,
consistent with Borrower’s financial segment reporting as in effect on the
Closing Date.

 
29

--------------------------------------------------------------------------------

 


 “Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.
 
“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments in connection with a Subject Transaction that
occurred during the four-quarter period or after the end of the four-quarter
period and on or prior to the applicable Calculation Date that Borrower
determines are reasonably expected to be realized based upon specifically
identified actions taken or to be taken within 12 months of the date of the
Subject Transaction.
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to a Term Loan of any Lender of any Class, the percentage
obtained by dividing (a) the applicable Term Loan Exposure of that Lender of
such Class by (b) the aggregate applicable Term Loan Exposure of all Lenders of
such Class; and (ii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders.
 
“Projections” as defined in Section 4.8.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
 
“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.
 
“Refinancing Debt Securities” means any Permitted Debt Securities that are
designated as “Refinancing Debt Securities” in a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date such Permitted Debt Securities are issued.
 
“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.

 
30

--------------------------------------------------------------------------------

 
 
“Refinancing Term Loans” means New Term Loans that are designated as
“Refinancing Term Loans” in a certificate of a Financial Officer of the Borrower
delivered to the Administrative Agent on or prior to the date of incurrence.
 
“Register” as defined in Section 10.6.
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
 
“Reimbursement Date” as defined in Section 2.4(d).
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Replacement Lender” as defined in Section 2.23.
 
“Required Prepayment Date” as defined in Section 2.15(c).
 
“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Holdings or
Borrower now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Holdings or Borrower now or hereafter
outstanding; and (iv) any payment or prepayment of principal of or premium, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to Permitted Debt
Securities (other than Permitted Secured Notes) or subordinated Indebtedness
permitted hereunder (excluding any such payment in connection with the
Transactions).
 
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement
or Additional Credit Extension Amendment, as applicable, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$75,000,000.

 
31

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date (or, with respect to Extended Revolving
Commitments, the termination date therefore established in the applicable
Additional Credit Extension Amendment), (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14 and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in the Letter of Credit
Usage, (d) in the case of Swing Line Lender, the aggregate outstanding principal
amount of all Swing Line Loans (net of any participations therein by other
Lenders), and (e) the aggregate amount of all participations therein by that
Lender in any outstanding Swing Line Loans.
 
“Revolving Lender” means a Lender with Revolving Exposure.
 
“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.2(a).
 
“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
 
“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement, in
form reasonably acceptable to the Administrative Agent, by and between the
Collateral Agent and the collateral agent for one or more classes of Permitted
Secured Notes that are intended to be secured by Liens ranking junior to the
Liens securing the Obligations providing that, inter alia, (i) the Liens
securing Obligations rank prior to the Liens securing the Permitted Secured
Notes, (ii) all amounts received in connection with any enforcement action with
respect to any Collateral or in connection with any Insolvency or Liquidation
Proceeding shall first be applied to repay all Obligations (whether or not
allowed in any such proceeding) prior to being applied to the obligations in
respect of the Permitted Secured Notes and (iii) until the repayment of the
Obligations in full and termination of commitments hereunder (subject to
customary limitations with respect to contingent obligations and other customary
qualifications) the Collateral Agent shall have the sole right to take
enforcement actions with respect to the Collateral.

 
32

--------------------------------------------------------------------------------

 
 
“Secured Parties” as defined in the Pledge and Security Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Senior Notes” means the Borrower’s existing 11.75% senior notes due 2015.
 
“Senior Officer” means, with respect to any Person other than a natural person,
the President, Chief Executive Officer, Chief Financial Officer, or Chief
Operating Officer of such Person.
 
“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Senior Secured Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date.
 
“Series” means, with respect to any Extended Term Loans or New Term Loans, all
such Term Loans that have the same maturity date, amortization and interest rate
provisions and that are designated as part of such “Series” pursuant to the
applicable Additional Credit Extension Amendment.
 
“Significant Subsidiary” means any Subsidiary of Holdings that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof; provided, however, at all times Borrower shall be deemed to be
a “Significant Subsidiary.”
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.
 
“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets on a going concern basis; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
the Bankruptcy Code and applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 
33

--------------------------------------------------------------------------------

 
 
“Sponsor” means The Veritas Capital Fund III, L.P., AX Holding LLC, Golden Gate
Capital Investment Fund II, L.P., Golden Gate Capital Investment Annex Fund II,
L.P., Golden Gate Capital Investment Fund II (AI), L.P., Golden Gate Capital
Investment Annex Fund II (AI), L.P., Golden Gate Capital Investment Associates
II-QP, LLC, Golden Gate Capital Associates II-AI, LLC, CCG AV, LLC-series A, CCG
AV, LLC-series C, CCG AV, LLC-series I, and GS Direct, L.L.C., together with
their respective Affiliates.
 
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal.  Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board.  Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
 
“Subject Transaction” means any acquisition, investment, dispositions of a
Person or line of business, or issuance, incurrence or repayment of
Indebtedness, offering, issuance or disposition of Equity Interests,
recapitalization, merger, consolidation, disposed or discontinued operation or
restructurings by Borrower or any of its Subsidiaries, including through mergers
or consolidations, or any Person or any of its Subsidiaries acquired by Borrower
or any of its Subsidiaries, and including any related financing transactions and
including increases in ownership of Subsidiaries (including any transaction
giving rise to the need to make such calculation).
 
“Subordinated Loans” means the loans made under the Senior Subordinated
Unsecured Credit Facility, dated September 21, 2007, by and among the Borrower,
Goldman Sachs Credit Partners L.P., as administrative agent, and the lenders
from time to time party thereto.

 
34

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.  For
purposes of this Agreement, the term “Subsidiary” shall not include the Persons
listed on Schedule 1.1(a) hereto (each an “Inactive Subsidiary”); provided, that
to the extent any Inactive Subsidiary listed on Schedule 1.1(a) shall cease to
be inactive as determined by its respective Secretary of State office, it shall
no longer be deemed an Inactive Subsidiary and shall be deemed a Subsidiary
hereunder and shall become a party to this Agreement and any other Credit
Document and execute and deliver guarantees, security agreements, mortgages and
any other similar agreement supporting the Obligations of any of the Credit
Parties as reasonably determined by the Administrative Agent.
 
“Suspension Period” means each period commencing on the date following the
Closing Date on which the Borrower has a corporate family rating of at least
Baa3 (stable or better) from Moody’s and a corporate credit rating of at least
BBB- (stable or better) from S&P (the “Minimum Ratings”) and no Default or Event
of Default has occurred and is continuing on such date and ending on the first
date thereafter when the Borrower does not have the Minimum Ratings.
 
“Swing Line Lender” means JPMCB in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.
 
“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.
 
“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Swing Line Sublimit” means the lesser of (i) $5,000,000, and (ii) the aggregate
unused amount of Revolving Commitments then in effect.
 
“Syndication Agent” as defined in the preamble hereto.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest. additions to tax or penalties
applicable thereto.
 
“Tender Offer” means the tender offer and solicitation for consents by the
Borrower for any and all of its outstanding Senior Notes, pursuant to the Offer
to Purchase, dated April 25, 2011.
 
“Term Loan” means a Tranche B Term Loan, Extended Term Loan or New Term Loan.
 
“Term Loan Commitment” means the Tranche B Term Loan commitment or the New Term
Loan Commitment of a Lender, and “Term Loan Commitments” means such commitments
of all Lenders.

 
35

--------------------------------------------------------------------------------

 
 
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such Lender
and, if applicable, such Lender’s Term Loan Commitment.
 
“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.
 
“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Terminated Lender” as defined in Section 2.23.
 
“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date.
 
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of the following on such date:  (i) the aggregate
principal amount of all outstanding Revolving Loans (other than Revolving Loans
made for the purpose of repaying any Refunded Swing Line Loans or reimbursing
Issuing Bank for any amount drawn under any Letter of Credit, but not yet so
applied), (ii) the aggregate principal amount of all outstanding Swing Line
Loans, and (iii) the Letter of Credit Usage.
 
“Tranche B Term Loan” means a term loan made by a Lender to Borrower pursuant to
Section 2.1(a).
 
“Tranche B Term Loan Commitment” means the commitment of a Lender to make a
Tranche B Term Loan on the Closing Date, and “Tranche B Term Loan Commitments”
means such commitments of all Lenders.  The amount of each Lender’s Tranche B
Term Loan Commitment, if any, is set forth on Appendix A-1 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Tranche B Term Loan
Commitments as of the Closing Date is $725,000,000.
 
“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loan of
such Lender; provided, at any time prior to the making of the Tranche B Term
Loan, the Tranche B Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche B Term Loan Commitment.
 
“Tranche B Term Loan Lender” means a Lender with Tranche B Term Loan Exposure.
 
“Tranche B Term Loan Maturity Date” means the earlier of (i) the seven-year
anniversary of the Closing Date, and (ii) the date that all Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.

 
36

--------------------------------------------------------------------------------

 

“Transaction Costs” means the fees, costs and expenses incurred by Holdings,
Borrower or any of Borrower’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Document, including
the repurchase, redemption or repayment of the Existing Indebtedness.
 
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“U.S. Lender” as defined in Section 2.20(c).
 
“Waiveable Mandatory Prepayment” as defined in Section 2.15(c).
 
“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on such Indebtedness determined by the Administrative Agent
utilizing (a) the greater of (i) if applicable, any “LIBOR floor” applicable to
such Indebtedness on such date and (ii) the forward LIBOR curve (calculated on a
quarterly basis) as calculated by the Administrative Agent in accordance with
its customary practice during the period from such date to the final maturity
date of such Indebtedness; (b) the applicable margin for such Indebtedness on
such date; and (c) the issue price of such Indebtedness (after giving effect to
any original issue discount or upfront fees paid to the market in respect of
such Indebtedness (assuming a four year weighted average life) but excluding
customary arranger and underwriting fees not paid to the lenders providing such
Indebtedness generally).
 
1.2.        Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP.  Financial statements and other
information required to be delivered by Holdings to Lenders pursuant to Sections
5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable).  Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.  In the event
that any Accounting Change shall occur and such change results in a change in
the method of calculation of financial measurements (including the definitions
of “Total Leverage Ratio” and “Senior Secured Leverage Ratio”), standards or
terms in this Agreement, then Borrower and Administrative Agent agree to enter
into negotiations in good faith to amend such provisions of this Agreement so as
to equitably reflect such Accounting Change with the desired result that the
criteria for evaluating Holding’s and its Subsidiaries’ financial condition
shall be the same after such Accounting Change as if such Accounting Change had
not been made.  Until such time as such an amendment shall have been executed
and delivered by the appropriate Credit Parties and the Requisite Lenders, all
financial measurements (including the definitions of “Total Leverage Ratio” and
“Senior Secured Leverage Ratio”), standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred.  In addition, notwithstanding any other provision contained herein,
(i) the definitions set forth in the Credit Documents and any financial
calculations required by the Credit Documents shall be computed to exclude any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Closing Date and
(ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Borrower or any Subsidiary at “fair
value,” as defined therein.

 
37

--------------------------------------------------------------------------------

 
 
1.3.         Interpretation, etc.  Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The terms lease and license shall include sub-lease and
sub-license, as applicable.
 
1.4.        Certain Calculations.
 
(a)   For purposes of determining the Total Leverage Ratio or the Senior Secured
Leverage Ratio for any purpose hereunder (collectively, the “Applicable
Calculations”), if any Subject Transaction has occurred during the four-quarter
reference period or subsequent to such reference period and on or prior to the
applicable Calculation Date (as hereinafter defined), the Applicable
Calculations shall be calculated with respect to such period giving pro forma
effect, including Pro Forma Cost Savings (and the change in any associated
Indebtedness and change in Consolidated Adjusted EBITDA resulting therefrom) as
if they had occurred on the last day of such four-quarter reference period (in
the case of balance sheet items) or first day of the four-quarter reference
period (in the case of income statement items).  If since the beginning of such
period any Person (that subsequently became a Subsidiary of Borrower or was
merged with or into Borrower or any Subsidiary of Borrower since the beginning
of such period) shall have made any Subject Transaction that would have required
adjustment pursuant to this provision, then the Applicable Calculations shall be
calculated giving pro forma effect thereto for such period as if such Subject
Transaction had occurred at the last day of such four-quarter reference period
(in the case of balance sheet items) or beginning of the applicable four-quarter
period (in the case of income statement items).
 
(b)   In calculating the Applicable Calculations, the Consolidated Adjusted
EBITDA attributable to discontinued operations, as determined in accordance with
GAAP, and operations or businesses (and ownership interests therein) disposed of
prior to the applicable Calculation Date, will be excluded (including by adding
back the amount of any attributable Consolidated Adjusted EBITDA that was
negative).

 
38

--------------------------------------------------------------------------------

 
 
(c)   In calculating the Applicable Calculations, any Person that is a
Subsidiary on the applicable Calculation Date will be deemed to have been a
Subsidiary at all times during such four-quarter period.
 
(d)   In calculating the Applicable Calculations, any Person that is not a
Subsidiary on the applicable Calculation Date will be deemed not to have been a
Subsidiary at any time during such four-quarter period.
 
SECTION 2.             LOANS AND LETTERS OF CREDIT
 
2.1.        Term Loan.
 
(a)         Loan Commitments.  Subject to the terms and conditions hereof, each
Tranche B Term Loan Lender severally agrees to make, on the Closing Date, a
Tranche B Term Loan to Borrower in an amount equal to such Lender’s Tranche B
Term Loan Commitment.  Borrower may make only one borrowing under the Tranche B
Term Loan Commitments, which shall be on the Closing Date.  Any amount borrowed
under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed.  Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to the Tranche B Term Loans shall be paid in full no later than the
Tranche B Term Loan Maturity Date.  Each Lender’s Tranche B Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche B Term Loan Commitment on
such date.
 
(b)        Borrowing Mechanics for Term Loans.
 
(i)        Borrower shall deliver to Administrative Agent a fully executed
Funding Notice no later than one (1) Business Day prior to the Closing Date for
Base Rate Loans and no later than three (3) Business Days prior to the Closing
Date (or such shorter period of time to which the Administrative Agent may
agree) for Eurodollar Rate Loans.  Promptly upon receipt by Administrative Agent
of such Funding Notice, Administrative Agent shall notify each Lender of the
proposed borrowing.
 
(ii)       Each Lender shall make its Tranche B Term Loan available to
Administrative Agent not later than 12:00 noon (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent.  Upon satisfaction or waiver of the
applicable conditions precedent specified herein, Administrative Agent shall
make the proceeds of the Tranche B Term Loans available to Borrower on the
Closing Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Tranche B Term Loans received by Administrative Agent from
Lenders to be credited to the account of Borrower at the Principal Office
designated by Administrative Agent or to such other account as may be designated
in writing to Administrative Agent by Borrower.

 
39

--------------------------------------------------------------------------------

 
 
2.2.        Revolving Loans.
 
(a)           Revolving Commitments.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make Revolving Loans to Borrower in an aggregate amount up to but not
exceeding such Revolving Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loans in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 2.2(a) may be repaid and
reborrowed during the Revolving Commitment Period.  Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.
 
(b)           Borrowing Mechanics for Revolving Loans.
 
(i)        Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $3,000,000 and
integral multiples of $1,000,000 in excess of that amount.
 
(ii)       Whenever Borrower desires that Revolving Lenders make Revolving
Loans, Borrower shall deliver to Administrative Agent a fully executed and
delivered Funding Notice no later than 10:00 a.m. (New York City time) at least
three Business Days in advance of the proposed Credit Date in the case of a
Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Base Rate Loan.  Except as otherwise provided
herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan
shall be irrevocable on and after the related Interest Rate Determination Date,
and Borrower shall be bound to make a borrowing in accordance therewith.
 
(iii)      Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each Revolving Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.
 
(iv)      Each Revolving Lender shall make the amount of its Revolving Loan
available to Administrative Agent not later than 12:00 noon (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Principal Office designated by Administrative Agent.  Upon satisfaction or
waiver of the applicable conditions precedent specified herein, Administrative
Agent shall make the proceeds of such Revolving Loans available to Borrower on
the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Revolving Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or such other account as may be
designated in writing to Administrative Agent by Borrower.

 
40

--------------------------------------------------------------------------------

 
 
2.3.       Swing Line Loans.
 
(a)           Subject to the terms and conditions set forth herein, the Swing
Line Lender agrees to make Swing Line Loans in Dollars to the Borrower from time
to time prior to the Revolving Commitment Termination Date, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swing Line Loans exceeding the Swing
Line Sublimit or (ii) the Total Utilization of Revolving Commitments exceeding
the aggregate Revolving Commitments; provided that the Swing Line Lender shall
not be required to make a Swing Line Loan to refinance an outstanding Swing Line
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swing Line Loans.
 
(b)           To request a Swing Line Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
transmission by electronic communication), not later than 12:00 noon, New York
City time, on the day of a proposed Swingline Loan.  Each such notice shall be
in the form attached hereto as Exhibit A-1 and shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swing Line Lender of any notice of a request for a Swing Line Loan received from
the Borrower.  The Swing Line Lender shall make each Swing Line Loan available
to the Borrower by means of a credit to the general deposit account of the
Borrower with the Swing Line Lender or as separately agreed by the Borrower and
the Swing Line Lender (or, in the case of a Swing Line Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.4(e), by remittance
to the relevant Issuing Bank) by 3:00 p.m., New York City time, on the requested
date of such Swing Line Loan.
 
(c)           The Swing Line Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m. (New York City time), on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swing Line Loans outstanding.  Such
notice shall specify the aggregate amount of Swing Line Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swing Line
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swing Line Lender, such Lender’s Pro Rata Share of
such Swing Line Loan or Loans.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Line Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.2 with respect to Loans made by such Lender (and Section
2.2 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swing Line Lender the
amounts so received by it from the Revolving Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swing Line Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swing
Line Loan shall be made to the Administrative Agent and not to the Swing Line
Lender.  Any amounts received by the Swing Line Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swing Line Loan after
receipt by the Swing Line Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swing Line Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swing Line Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swing Line Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 
41

--------------------------------------------------------------------------------

 
 
2.4.       Issuance of Letters of Credit and Purchase of Participations Therein.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit denominated in
Dollars for its own account (provided that any Letter of Credit may be provided
on behalf of any Subsidiary of the Borrower), in a form reasonably acceptable to
the Administrative Agent and the relevant Issuing Bank, at any time and from
time to time prior to the fifth day before the Revolving Credit Termination
Date.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (not less than three (3)
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice in the form attached hereto as Exhibit A-3 requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  The relevant Issuing Bank shall
promptly notify the Administrative Agent of, and the Administrative Agent shall
in turn promptly furnish to the Lenders notice of, any such issuance.  If
requested by the relevant Issuing Bank, the Borrower also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit; provided that such letter of credit
application shall not contain terms inconsistent with the terms of this
Agreement and shall not impose any additional obligations, liabilities or Liens
on any Loan Party during the term of this Agreement.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Letter of Credit Usage shall not exceed the Letter
of Credit Sublimit and (ii) the Total Utilization of Revolving Commitments shall
not exceed the aggregate amount of Revolving Commitments.

 
42

--------------------------------------------------------------------------------

 

(c)           Expiration Date.  Each Letter of Credit shall (unless otherwise
agreed by the relevant Issuing Bank pursuant to cash collateral or other
arrangements satisfactory to the relevant Issuing Bank pursuant to which the
Revolving Lenders are relieved of their participations on the Revolving
Commitment Termination Date), expire at or prior to the close of business on the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (ii) the Revolving Commitment Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the Revolving Commitment Termination Date).
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
from time to time available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Revolving Lender’s Pro Rata Share
of each LC Disbursement under any Letter of Credit issued by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in clause (e) of
this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars an amount equal to
such LC Disbursement on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 a.m. (New York City time), on
the day of receipt or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that unless the Borrower elects otherwise,
the Borrower shall be deemed, subject to the conditions to borrowing set forth
herein, to have requested in accordance with Section 2.2 or 2.3 that such
payment be financed with Revolving Loans that are Base Rate Loans or, if such
amount is less than $1,000,000, Swing Line Loan in an equivalent amount of such
unreimbursed drawing and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Revolving
Loans that are Base Rate Loans or Swing Line Loan.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable drawing, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Pro Rata Share thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Share of the payment then due from the
Borrower, in the same manner as provided in Section 2.2 with respect to Loans
made by such Revolving Lender (and Section 2.2 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the relevant Issuing Bank the amounts so received by it
from the Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the relevant Issuing Bank
or, to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any unreimbursed
drawing (other than the funding of Revolving Loans or a Swing Line Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such drawing.

 
43

--------------------------------------------------------------------------------

 
 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse
drawings under Letters of Credit as provided in paragraph (e) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the relevant Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not strictly comply with the terms of such
Letter of Credit, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Revolving Lenders nor the Issuing Banks, nor any of
their affiliated officers, directors, partners, members, agents or employees,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the relevant Issuing
Bank; provided that the foregoing shall not be construed to excuse the relevant
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the relevant Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of bad faith, gross negligence or willful misconduct
on the part of the relevant Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the relevant Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 
44

--------------------------------------------------------------------------------

 

(g)           Disbursement Procedures.  The relevant Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The relevant Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy or transmission by electronic communication in
accordance with Section 9.01(b)) of such demand for payment and whether such
Issuing Bank has made or will fund a drawing thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the relevant Issuing Bank and the Revolving Lenders
with respect to any such drawing (other than with respect to the timing of such
reimbursement obligation set forth in clause (e) of this Section).
 
(h)           Interim Interest.  If an Issuing Bank shall fund any drawing under
any Letter of Credit, then, unless the Borrower shall reimburse such drawing in
full on the date such drawing is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such drawing is made to but
excluding the date that the Borrower reimburses such drawing, at the rate per
annum provided in Section 2.8(f).  Interest accrued pursuant to this paragraph
shall be for the account of the relevant Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i)           Replacement or Addition of Issuing Bank.  Any Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent and the successor Issuing Bank.  The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.  A Lender may become an additional Issuing Bank hereunder at any time
by written agreement among the Borrower, the Administrative Agent and such
Lender.  The Administrative Agent shall notify the Revolving Lenders of any such
additional Issuing Bank.

 
45

--------------------------------------------------------------------------------

 

(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Requisite Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders, an amount in cash equal to the Dollar
amount of the Letter of Credit Usage as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or Holdings described in
clause (f) or (g) of Section 8.1.  The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.22(a)(iii).  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Monies in such account shall be
applied by the Administrative Agent to reimburse the relevant Issuing Bank for
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Letter of Credit Usage at such
time or, if the maturity of the Loans has been, be applied to satisfy other
obligations of the Borrower under the Credit Documents.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or pursuant to Section 2.22, such amount plus
any accrued interest or realized profits with respect to such amounts (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived or such
collateral is no longer required pursuant to Section 2.22, as applicable.
 
2.5.       Pro Rata Shares; Availability of Funds.
 
(a)           Pro Rata Shares.  All Loans of any Class shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares with
respect to such Class, it being understood that no Lender shall be responsible
for any default by any other Lender in such other Lender’s obligation to make a
Loan requested hereunder or purchase a participation required hereby.
 
(b)           Availability of Funds.  Unless Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Borrower a corresponding amount on such
Credit Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans.  Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 
46

--------------------------------------------------------------------------------

 
 
2.6.       Use of Proceeds.  The proceeds of the Tranche B Term Loans shall be
applied by Borrower to purchase, redeem or repay Existing Indebtedness and to
pay Transaction Costs.  The proceeds of the Loans and Letters of Credit made
after the Closing Date shall be applied by Borrower for working capital and
general corporate purposes of Holdings and its Subsidiaries, including Permitted
Acquisitions and capital expenditures.  No portion of the proceeds of any Credit
Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.
 
2.7.       Evidence of Debt; Register; Lenders’ Books and Records; Notes.
 
(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
 
(b)           Notes.  If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent), the Borrower shall execute and
deliver to such Lender promptly after Borrower’s receipt of such notice) a Note
or Notes to evidence such Lender’s Term Loans or Revolving Loans, as the case
may be.
 
2.8.       Interest on Loans.
 
(a)           Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
 
(i)       in the case of the Term Loans and Revolving Loans:
 
(1)           if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or
 
(2)           if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin;
 
(ii)       in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.
 
(b)       The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.  If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

 
47

--------------------------------------------------------------------------------

 
 
(c)           In connection with Eurodollar Rate Loans there shall be no more
than ten (10) Interest Periods outstanding at any time.  In the event Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan).  In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Borrower shall be deemed to
have selected an Interest Period of one month.
 
(d)           Interest payable pursuant to Section 2.8(a) shall be computed (i)
in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as the
case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
 
(e)           Except as otherwise set forth herein, interest on each Loan (i)
shall accrue on a daily basis and shall be payable in arrears on each Interest
Payment Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan that is a Revolving Loan, accrued interest shall instead be payable on
the applicable Interest Payment Date.
 
(f)           Borrower agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

 
48

--------------------------------------------------------------------------------

 

(g)           Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.  Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit.  In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(d) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.
 
2.9.       Conversion/Continuation.
 
(a)           Subject to Section 2.18 and so long as no Default under Section
8.1(a) or Event of Default shall have occurred and then be continuing, Borrower
shall have the option:
 
(i)       to convert at any time all or any part of any Term Loan or Revolving
Loan equal to $1,000,000 and integral multiples of $100,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or
 
(ii)      upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$3,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
 
(b)           Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan).
 
2.10.     Default Interest.  Upon the occurrence and during the continuance of
an Event of Default under Section 8.1(a), all amounts of all Loans and other
Obligations not paid when due shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans that are Revolving Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans.  Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

 
49

--------------------------------------------------------------------------------

 
 
2.11.     Fees.
 
(a)           Borrower agrees to pay to Lenders having Revolving Exposure:
 
(i)       commitment fees at a per annum rate of 0.50% on the average of the
daily excess of (a) the Revolving Commitments over (b) the aggregate principal
amount of (x) all outstanding Revolving Loans plus (y) the Letter of Credit
Usage; and
 
(ii)      letter of credit fees at a per annum rate equal to the Applicable
Margin for Revolving Loans that are Eurodollar Rate Loans on the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
then outstanding (regardless of whether any conditions for drawing could then be
met and determined as of the opening of business on any date of determination).
 
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Revolving Lender its Pro Rata Share thereof.
 
(b)           Borrower agrees to pay directly to Issuing Bank, for its own
account, the following fees:
 
(i)       a fronting fee equal to 0.25% per annum on the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (determined as
of the opening of business on any date of determination); and
 
(ii)      such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
 
(c)           All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.
 
(d)           In addition to any of the foregoing fees, Borrower agrees to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.

 
50

--------------------------------------------------------------------------------

 
 
2.12.     Scheduled Payments/Commitment Reductions.  The principal amounts of
the Tranche B Term Loans shall be repaid in consecutive quarterly installments
(each, an “Installment”) in the amounts and on the dates (each an “Installment
Date”) set forth below:
 
Amortization Date
 
Installments
 
September 30, 2011
  $ 1,812,500  
December 31, 2011
  $ 1,812,500  
March 31, 2012
  $ 1,812,500  
June 30, 2012
  $ 1,812,500  
September 30, 2012
  $ 1,812,500  
December 31, 2012
  $ 1,812,500  
March 31, 2013
  $ 1,812,500  
June 30, 2013
  $ 1,812,500  
September 30, 2013
  $ 1,812,500  
December 31, 2013
  $ 1,812,500  
March 31, 2014
  $ 1,812,500  
June 30, 2014
  $ 1,812,500  
September 30, 2014
  $ 1,812,500  
December 31, 2014
  $ 1,812,500  
March 31, 2015
  $ 1,812,500  
June 30, 2015
  $ 1,812,500  
September 30, 2015
  $ 1,812,500  
December 31, 2015
  $ 1,812,500  
March 31, 2016
  $ 1,812,500  
June 30, 2016
  $ 1,812,500  
September 30, 2016
  $ 1,812,500  
December 31, 2016
  $ 1,812,500  
March 31, 2017
  $ 1,812,500  
June 30, 2017
  $ 1,812,500  
September 30, 2017
  $ 1,812,500  
December 31, 2017
  $ 1,812,500  
March 31, 2018
  $ 1,812,500  
May 9, 2018
  $ 676,062,500  



; provided, in the event any New Term Loans are made or Extended Term Loans are
Established, such New Term Loans or Extended Term Loans shall be repaid as
provided in the Additional Credit Extension Amendment with respect to the
applicable Series of New Term Loans or Extended Term Loans.
 
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans, as the
case may be, in accordance with Sections 2.13, 2.14 and 2.15, as applicable; and
(y) the Tranche B Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Tranche B Term Loan Maturity Date.
 
 
51

--------------------------------------------------------------------------------

 
 
2.13.     Voluntary Prepayments/Commitment Reductions.
 
(a)       Voluntary Prepayments.
 
(i)        Any time and from time to time, subject to clause (c) below:
 
(1)       with respect to Base Rate Loans, Borrower may prepay the Loans of any
Class without penalty or premium (except as expressly provided herein with
respect to the Tranche B Term Loans) on any Business Day in whole or in part, in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount;
 
(2)       with respect to Eurodollar Rate Loans, Borrower may prepay any such
Loans without penalty or premium (other than pursuant to Section 2.18(c)) on any
Business Day in whole or in part in an aggregate minimum amount of $3,000,000
and integral multiples of $1,000,000 in excess of that amount; and
 
(3)       with respect to Swing Line Loans, Borrower may prepay any such Loans
without penalty or premium on any Business Day in whole or in part in an
aggregate minimum amount of $500,000, and in integral multiples of $100,000 in
excess of that amount.
 
(ii)       All such prepayments shall be made:
 
(1)       upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;
 
(2)       upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and
 
(3)       upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;
 
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 noon (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be.  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified
therein.  Any such voluntary prepayment shall be applied as specified in Section
2.15(a).
 
(b)      Voluntary Commitment Reductions.

 
52

--------------------------------------------------------------------------------

 

(i)        Borrower may, upon not less than one Business Day’s prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $100,000 in excess of that amount.
 
(ii)       Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving  Commitment of each Lender proportionately to its Pro
Rata Share thereof.
 
(c)       In the event that the Tranche B Term Loans are repaid in whole or in
part pursuant to Section 2.13(a) on or after the Closing Date but on or prior to
the first anniversary of the Closing Date with the proceeds of other loans with
a Yield that is lower than the Yield of the Tranche B Term Loan, Borrower shall
pay to Tranche B Term Loan Lenders a prepayment premium of 1.00% on the amount
so repaid.
 
2.14.     Mandatory Prepayments/Commitment Reductions.
 
(a)       Asset Sales.  Subject to Section 2.14(h), no later than the third
Business Day following the date of receipt by Holdings or any of its
Subsidiaries of any Net Asset Sale Proceeds, Borrower shall prepay the Term
Loans as set forth in Section 2.15(b) in an aggregate amount equal to 100% of
such Net Asset Sale Proceeds; provided, (i) so long as no Default under Sections
8.1(a), (f) and (g) or Event of Default shall have occurred and be continuing,
Borrower shall have the option, directly or through one or more of its
Subsidiaries, in lieu of prepayment, (1) to invest such Net Asset Sale Proceeds
within twelve months of receipt thereof or (2) to commit to invest such Net
Asset Sale Proceeds within such twelve-month period provided such Net Asset Sale
Proceeds are actually reinvested within eighteen months of receipt thereof in
other productive assets of the general type used or useful in the business of
Borrower and its Subsidiaries; provided further that no prepayment shall be
required by this paragraph (a) to be made with any portion of the Net Asset Sale
Proceeds of any Asset sale by a Foreign Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Foreign
Subsidiary of such portion of the Net Asset Sale Proceeds with respect to such
Asset Sale (x) is not permitted  by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Foreign Subsidiary or any other Foreign Subsidiary
that is a direct or indirect holder of its Equity Interests, or (y) would result
in material adverse tax consequences to the Borrower or one of its Subsidiaries,
provided further that with respect to each of clauses (x) and (y) above, in the
event such dividend or distribution is prohibited by local law attributable to
any such Foreign Subsidiary, the portion of such Net Asset Sale Proceeds so
affected may be retained by the applicable Foreign Subsidary as long as the
applicable local law will not permit such dividend or distribution, and once
repatriation of any such funds is permitted under applicable local law, such
repatriation will be promptly effected and such repatriated funds will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the prepayment of the Loans.  Notwithstanding the foregoing,
the Net Asset Sale Proceeds from the Potential ATS Sale shall be repaid as
follows: (x) 100% of such Net Asset Sale Proceeds shall be used to prepay the
Loans and/or the Revolving Loans as set forth in Section 2.15(b) and (y) to the
extent any Lender exercises its rights under Section 2.15(c) and waives such
mandatory prepayment, the Borrower may use such remaining Net Asset Sale
Proceeds (i) to reinvest in accordance with the timeframes set forth in this
Section 2.14(a) or (ii) for Investments permitted pursuant to Section 6.6.

 
53

--------------------------------------------------------------------------------

 
 
(b)       Insurance/Condemnation Proceeds.  Subject to Section 2.14(h), no later
than the third Business Day following the date of receipt by Holdings or any of
its Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Loans and/or the
Revolving Loans as set forth in Section 2.15(b) in an aggregate amount equal to
100% of such Net Insurance/Condemnation Proceeds; provided, so long as no
Default under Sections 8.1(a), (f) and (g) or Event of Default shall have
occurred and be continuing, Borrower shall have the option, directly or through
one or more of its Subsidiaries, in lieu of payment, (i) to invest such Net
Insurance/Condemnation Proceeds within twelve months of receipt thereof or (ii)
to commit to invest such Net Insurance/Condemnation Proceeds within such
twelve-month period provided such Net Asset Sale Proceeds are actually
reinvested within eighteen months of receipt thereof in other assets of the
general type used or useful in the business of Holdings and its Subsidiaries,
which investment may include the repair, restoration or replacement of the
applicable assets thereof.
 
(c)       Issuance of Debt.  On the first Business Day after the date of receipt
by Holdings or any of its Subsidiaries of any Cash proceeds from the incurrence
of any Refinancing Indebtedness or Indebtedness incurred in violation of Section
6.1, Borrower shall prepay the Loans and/or the Revolving Loans as set forth in
Section 2.15(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.
 
(d)       Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending June 30, 2012), Borrower shall, no later than 120 days after the end
of such Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to (i) such Consolidated Excess Cash Flow multiplied by
the percentage as determined by reference to the Senior Secured Leverage Ratio
as of the last day of such period determined from the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating Senior Secured Leverage Ratio
for such period, as set forth in the following grid minus (ii) voluntary
prepayments of Term Loans made during such period:
 
Senior Secured Leverage
Ratio
 
Prepayment %
 
> 3.25:1.00
    50 %
< 3.25:1.00
> 2.75:1.00
    25 %
< 2.75:1.00
    0 %

 
54

--------------------------------------------------------------------------------

 
 
(e)           Revolving Loans and Swing Loans.  Borrower shall from time to time
prepay first, the Swing Line Loans, without reductions in Commitments and
second, the Revolving Loans without reductions in Commitments to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.
 
(f)           Prepayment Certificate.  Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(d), Borrower shall deliver to Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Consolidated Excess Cash Flow, as the case may
be.  In the event that Borrower shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, Borrower
shall promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.
 
(g)           No Prepayment Premium or Penalties.  Other than as set forth in
Section 2.13(c), payments made by the Borrower pursuant to this Section 2.14
shall in no event include any prepayment premium, penalty or other similar fee.
 
(h)           Permitted Secured Notes.  Notwithstanding clauses (a) and (b)
above, if any Permitted Secured Notes that are secured by Liens ranking pari
passu with the Liens securing the Obligations are required to be repaid or
repurchased from any Net Sale Proceeds or Net Insurance/Condemnation Proceeds
from any event, then the amount of such Net Sale Proceeds or Net
Insurance/Condemnation Proceeds from such event shall be reduced by the lesser
of (i) the amount of such proceeds from such event required to be applied to
prepay such Permitted Secured Notes and (ii) the product of (x) a fraction, the
numerator of which is the amount of such Permitted Secured Notes and the
denominator of which is the sum of the principal amount of such Permitted
Secured Notes and the principal amount of Term Loans then outstanding multipled
by (y) the Net Sales Proceeds.
 
2.15.        Application of Prepayments/Reductions.
 
(a)           Application of Voluntary Prepayments by Type of Loans.  Any
prepayment of Loans pursuant to Section 2.13(a) shall be applied either to repay
Swing Line Loans, to repay Revolving Loans or to repay Term Loans ratably across
each Class of Term Loans (or, at the option of Borrower, solely to the Class of
Term Loans with the then earliest Maturity Date) and to the installments of the
applicable Term Loan, as specified by Borrower in the applicable notice of
prepayment; provided, in the event Borrower fails to specify the Loans to which
any such prepayment shall be applied, such prepayment shall be applied as
follows:
 
first, to repay outstanding Swing Line Loans to the full extent thereof without
reduction of Commitments;
 
second, to repay outstanding Revolving Loans to the full extent thereof without
reduction of Commitments; and

 
55

--------------------------------------------------------------------------------

 
 
third, to prepay the Term Loans of the Class or Classes determined in accordance
with the foregoing provisions of this clause (a); and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal
thereunder.
 
(b)           Application of Mandatory Prepayments by Type of Loans.  Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be
applied as follows:
 
first, to prepay the Term Loans of each Class (except to the extent any
Additional Credit Extension Amendment provides that the Term Loans established
thereby shall participate on a less than pro rata basis) on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof); and
further applied to the remaining scheduled Installments of principal thereunder
in direct order;
 
second, to prepay the Swing Line Loans to the full extent thereof without
reduction of Commitments;
 
third, to prepay the Revolving Loans to the full extent thereof without
reduction of Commitments; and
 
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit.
 
(c)           Anything contained herein to the contrary notwithstanding, so long
as any Term Loans are outstanding, in the event Borrower is required to make any
mandatory prepayment pursuant to clause (a), (b) or (d) of Section 2.14 (a
“Waivable Mandatory Prepayment”) of the Term Loans, not less than three Business
Days prior to the date (the “Required Prepayment Date”) on which Borrower is
required to make such Waivable Mandatory Prepayment, Borrower shall notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Term Loan of
the amount of such Lender’s Pro Rata Share (or other applicable share) of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount.  Each such Lender may exercise such option by giving written notice to
Borrower and Administrative Agent of its election to do so on or before the
first Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify Borrower and Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option).  On the Required Prepayment Date, Borrower shall
pay to Administrative Agent the amount of the Waivable Mandatory Prepayment,
which amount shall be applied (i) in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option, to prepay the Term Loans of such Lenders (which prepayment
shall be applied to the scheduled Installments of principal of the Term Loans
attributable to such Lenders in accordance with Section 2.15(b)), and (ii)
subject to the last sentence of Section 2.14(a), in an amount equal to that
portion of the Waivable Mandatory Prepayment otherwise payable to those Lenders
that have elected to exercise such option, to prepay the Term Loans of such
Lenders accepting payments under clause (i) above (which prepayment shall be
further applied to the scheduled installments of principal of the Term Loans of
such Lenders in accordance with Section 2.15(b)).

 
56

--------------------------------------------------------------------------------

 
 
(d)           Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by Borrower
pursuant to Section 2.18(c).
 
2.16.         General Provisions Regarding Payments.
 
(a)           Subject to clause (g) below, all payments by Borrower of
principal, interest, fees and other Obligations shall be made in Dollars in same
day funds, without defense, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent not later than 1:00 p.m. (New
York City time) on the date due at the Principal Office designated by
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.
 
(b)           All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans that are not accompanied by a
reduction in the Revolving Commitments) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
 
(c)           Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s share of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by Administrative Agent.
 
(d)           Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
 
(e)           Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the Revolving Commitment fees hereunder.
 
(f)           Borrower hereby authorizes Administrative Agent to charge
Borrower’s account with Administrative Agent in order to cause timely payment to
be made to Administrative Agent of all principal and interest due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 
57

--------------------------------------------------------------------------------

 

(g)           Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day.  Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Interest shall continue to accrue on any principal as to which
a non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to Section
2.10 from the date such amount was due and payable until the date such amount is
paid in full.
 
(h)           If an Event of Default under Sections 8.1(f) or (g) shall have
occurred and not otherwise been waived or the maturity of the Obligations shall
have been accelerated pursuant to Section 8.1, all payments, proceeds of
Collateral, distributions (including distributions in any Insolvency or
Liquidation Proceeding pursuant to a plan or otherwise) and all other amounts or
property collected or received on account of any Obligation shall be applied in
the following order of priority:
 
(i)           first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or Collateral Agent in connection
with any collection or sale or otherwise in connection with any Credit Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document on behalf of
any Credit Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document (and, if there shall be a shortfall in the
amount available pursuant to this clause to pay all amounts due under this
clause, on a pro rata basis taking into account all amounts due under this
clause (including on account of principal, interest, fees, expenses or
otherwise, as applicable));
 
(ii)         second, to the payment of all other Obligations then due and owing,
on a pro rata basis;
 
(iii)        third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
(i)           If any Lender, Agent or other Secured Party collects or receives
any payment, proceeds of Collateral, distribution (including distributions in
any Insolvency or Liquidation Proceeding pursuant to a plan or otherwise) or any
other amount or property on account of any Obligation at any time when Section
2.16(h) requires that such payment, proceeds, distribution, amount or property
be distributed pursuant to the provisions thereof to any other Secured Parties,
then such Agent, Lender or other Secured Party shall hold the same in trust for
such other Secured Parties and shall forthwith deliver the same to the
Administrative Agent for distribution to such other Secured Parties in
accordance with Section 2.16(h).

 
58

--------------------------------------------------------------------------------

 

2.17.         Ratable Sharing.  Lenders hereby agree among themselves that if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans and scheduled payments of interest and fees made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, amounts payable in respect of Letters of Credit, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, giving effect to the provisions of
Section 2.16(h), then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrower or otherwise,
giving effect to the provisions of Section 2.16(h), those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest.  Borrower expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
 
2.18.         Making or Maintaining Eurodollar Rate Loans.
 
(a)           Inability to Determine Applicable Interest Rate.  In the event
that Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

 
59

--------------------------------------------------------------------------------

 

(b)           Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender).  Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, Borrower shall have the option, subject to the provisions of Section
2.18(c), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving notice (by telefacsimile or by telephone confirmed in
writing) to Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender).  Except as provided in the immediately preceding sentence, nothing in
this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.
 
(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits (but without giving effect to any “floor”
set forth therein) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.
 
(d)           Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

 
60

--------------------------------------------------------------------------------

 

(e)           Assumptions Concerning Funding of Eurodollar Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.18
and under Section 2.19 shall be made as though such Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to the definition of
Eurodollar Rate (but without giving effect to any “floor” set forth therein) in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, however, each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.18 and under Section 2.19.
 
2.19.         Increased Costs; Capital Adequacy.
 
(a)           Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law, or compliance by such Lender
therewith:  (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Credit Documents or any of
its obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) with respect thereto; then, in any such case, Borrower shall promptly
pay to such Lender, upon receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as such Lender
in its sole discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 
61

--------------------------------------------------------------------------------

 

(b)           Capital Adequacy Adjustment.  In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section  2.19(b)) shall
have determined that any Change in Law, or compliance by any Lender (or its
applicable lending office) therewith, has or would have the effect of reducing
the rate of return on the capital of such Lender or any corporation controlling
such Lender as a consequence of, or with reference to, such Lender’s Loans or
Revolving Commitments or Letters of Credit, or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such
reduction.  Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to Lender under this Section 2.19(b),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error.  Any claim for compensation pursuant to this Section 2.19 shall
be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender or the
Issuing Bank under agreements having provisions similar to this Section 2.19
after consideration of such factors as such Lender or the Issuing Bank then
reasonably determines to be relevant.
 
(c)           Notwithstanding anything to the contrary contained herein,
Borrower will not be required to compensate any Lender (which term shall include
the Issuing Bank for purposes of this Section 2.19(c)) for any such increased
costs or reduced return incurred by such Lender more than six (6) months prior
to such Lender’s written request to Borrower for such compensation.
 
2.20.         Taxes; Withholding, etc.
 
(a)           Payments to Be Free and Clear.  All sums payable by or on account
of any Credit Party hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax.
 
(b)           Withholding of Taxes.  If any Credit Party or any other applicable
withholding agent is required by law to make any deduction or withholding on
account of any Tax from any sum paid or payable under any of the Credit
Documents: (i) the applicable withholding agent shall withhold or make such
deductions as are determined by the applicable withholding agent to be required;
(ii) the applicable withholding agent shall pay any such Tax before the date on
which penalties attach thereto, (iii) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.

 
62

--------------------------------------------------------------------------------

 
 
(c)         Evidence of Exemption From U.S. Withholding Tax.
 
(i)       Each Lender shall deliver to Borrower and to Administrative Agent, at
the time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Borrower or Administrative Agent, as the case may be,
to determine (A) whether or not payments made hereunder or under any other
Credit Document are subject to withholding or reduction of any Taxes (including
FATCA), (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.  Each Lender
shall, whenever a lapse or time or change in circumstances renders such
documentation (including any specific documents required below in Section
2.20(c)(ii)) obsolete, expired or inaccurate in any material respect, deliver
promptly to Borrower and Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by Borrower
or Administrative Agent) or promptly notify Borrower and Administrative Agent in
writing of its inability to do so.
 
(ii)       Without limiting the generality of the foregoing:
 
(1)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to Borrower and
Administrative Agent, on or before the date on which it becomes party to this
agreement, two duly executed, properly completed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding; and
 
(2)          each Non-US Lender that is entitled under the Internal Revenue Code
or any applicable treaty to an exemption from or reduction of withholding tax
with respect to any payments hereunder or under any other Credit Document shall
deliver to Borrower and Administrative Agent on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement, whichever of the
following is applicable:
 
(I)           two duly executed, properly completed originals of Internal
Revenue Service Form W-8BEN or any successor thereto claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
 
(II)          two duly executed, properly completed originals of Internal
Revenue Service Form W-8ECI or any successor thereto,

 
63

--------------------------------------------------------------------------------

 

(III)        in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or 881(c) of the Internal
Revenue Code, (x) two properly completed and duly signed originals of a
certificate substantially in the form of Exhibit F (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) two duly executed, properly completed
originals of Internal Revenue Service Form W-8BEN or any successor thereto, or
 
(IV)        to the extent a Non-US Lender is not the beneficial owner (for
example, where the Non-US Lender is a partnership or a participating Lender),
two duly executed, properly completed originals of Internal Revenue Service Form
W-8IMY or any successor thereto of the Non-US Lender, accompanied by an Internal
Revenue Service Form W-9, Form W-8ECI, Form W-8BEN, U.S. Tax Compliance
Certificate, Form W-8IMY, or any other required information (or any successor
forms) from each beneficial owner that would be required under this Section
2.20(c) if such beneficial owner were a Lender, as applicable (provided that, if
the Non-US Lender is a partnership for U.S. federal income tax purposes (and not
a participant Lender), and one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Non-US Lender on behalf of such beneficial owners), or,
 
(V)          duly executed, properly completed originals of any other form
prescribed by applicable laws as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax together with such supplementary
documentation as may be prescribed by applicable laws to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made.
 
Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
 
(d)       Refunds.  If Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by a Credit Party or with respect to
which a Credit Party has paid additional amounts pursuant to this Section 2.20,
it shall pay over such refund to such Credit Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section 2.20 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses of Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Credit Party, upon the request
of Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority.  This Section 2.20(d) shall not be construed to
require the Administrative Agent to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Credit
Party or any other Person.

 
64

--------------------------------------------------------------------------------

 
 
(e)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
 
(f)           Tax Indemnifications.  Without limiting the provisions of
subsection (a) or (e) above, Borrower shall, and does hereby, indemnify
Administrative Agent and each Lender, without duplication, and shall make
payment in respect thereof within 10 Business Days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable by Administrative Agent or such Lender, as the case
may be, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of any such payment or liability delivered to Borrower by a Lender
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
 
(g)           For the avoidance of doubt, the term “Lender,” for purposes of
this Section 2.20, shall include any Swing Line Lender and any Issuing Bank.
 
2.21.          Obligation to Mitigate.  Each Lender (which term shall include
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above.  A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
 
2.22.          Defaulting Lenders.
 
(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Revolving Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
 
65

--------------------------------------------------------------------------------

 
 
(i)        fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a)(i);
 
(ii)       the Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Requisite Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.5); provided that this clause (ii) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;
 
(iii)      if any Swing Line Loans or Letter of Credit Usage exists at the time
such Lender becomes a Defaulting Lender then:
 
(1)           so long as the conditions set forth in Section 3.02(a)(iii) and
(iv) are satisfied (and the Borrower has confirmed in writing that such
conditions are satisfied) at such time, all or any part of such Defaulting
Lender’s Pro Rata Share of the Swing Line Loans and Letter of Credit Usage shall
be reallocated among the Revolving Lenders that are non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent that the
sum of all non-Defaulting Lenders’ Revolving Exposures plus such Defaulting
Lender’s Pro Rata Share of the Swing Line Loans and Letter of Credit Usage does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;
 
(2)           if the reallocation described in clause (1) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Loans and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s Pro
Rata Share of the Letter of Credit Usage (after giving effect to any partial
reallocation pursuant to clause (1) above) in accordance with the procedures set
forth in Section 2.4(j) for so long as such Letter of Credit Usage is
outstanding;
 
(3)           if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage pursuant to clause (2)
above, the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such Defaulting Lender’s Pro
Rata Share of the Letter of Credit Usage during the period such Defaulting
Lender’s Letter of Credit Usage is cash collateralized;
 
(4)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (1) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
 
 
66

--------------------------------------------------------------------------------

 
 
(5)           if all or any portion of such Defaulting Lender’s Pro Rata Share
of the Letter of Credit Usage is neither reallocated nor cash collateralized
pursuant to clause (1) or (2) above, then, without prejudice to any rights or
remedies of the Issuing Bank or any other Lender hereunder, all fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such portion of the Letter of Credit Usage) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s Pro
Rata Share of the Letter of Credit Usage shall be payable to the Issuing Bank
until and to the extent that such participation in the Letter of Credit Usage is
reallocated and/or cash collateralized; and
 
(iv)       so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
participation in the Letter of Credit Usage will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders  and/or cash collateral will
be provided by the Borrower in accordance with Section 2.22(a)(iii), and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(a)(iii)(1) (and such Defaulting Lender shall
not participate therein).
 
(b)           If (i) a Bankruptcy Event with respect to a parent entity of any
Lender shall occur following the Closing Date and for so long as such event
shall continue or (ii) the Swing Line Lender or the Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swing Line Lender shall not be required to fund any Swing Line Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swing Line Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swing Line Lender or the Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
 
(c)           In the event that the Administrative Agent, the Borrower, the
Swing Line Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the participations in the Swing Line Exposure and the Letter of
Credit Usage of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold Revolving Loans in accordance with its Pro Rata Share (whereupon
such Lender shall cease to be a Defaulting Lender).
 
 
67

--------------------------------------------------------------------------------

 

2.23.          Removal or Replacement of a Lender.  Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of Requisite
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Borrower shall pay the fees, if any, payable thereunder in connection with
any such assignment from an Increased Cost Lender or a Non-Consenting Lender and
the Defaulting Lender shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided, (1)
on the date of such assignment, the Replacement Lender shall pay to Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the Terminated Lender, (B)
an amount equal to all unreimbursed drawings under Letters of Credit that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time, (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.11
and (D) if such removal is in connection with a reduction in the interest rates
or fees payable with respect to the Tranche B Term Loans prior to the first
anniversary of the Closing Date, a fee equal to 1% of the principal amount of
such Terminated Lender’s Tranche B Term Loan; (2) on the date of such
assignment, Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.13(c), 2.18(c), 2.19 or 2.20; and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; provided, Borrower may not make
such election with respect to any Terminated Lender that is also an Issuing Bank
unless, prior to the effectiveness of such election, Borrower shall have caused
each outstanding Letter of Credit issued thereby to be cancelled or back-stopped
or cash collateralized.  Upon the payment of all amounts owing to any Terminated
Lender and the assignment of such Terminated Lender’s Revolving Commitments, if
any, to the Replacement Lender, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence  within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6.
 
 
68

--------------------------------------------------------------------------------

 
 
2.24.          Incremental Facilities.  Borrower may by written notice to
Administrative Agent elect to request (A) prior to the Revolving Commitment
Termination Date, an increase to the existing Revolving Commitments or any
previously established Extended Revolving Commitments (any such increase, the
“New Revolving Commitments”) and/or (B) the establishment of one or more new
term loan commitments (the “New Term Loan Commitments”), by up to an aggregate
amount (excluding, in each case, Refinancing Term Loans) equal to the greater of
(i) $150,000,000 minus the principal amount of Permitted Secured Notes pursuant
to Section 6.2(v)(i) and (ii) such greater amount if as of the last day of the
most recently ended Fiscal Quarter for which a Compliance Certificate has been
delivered, the Senior Secured Leverage Ratio (determined for any such period by
reference to such Compliance Certificate and calculated on a pro forma basis as
of the last day of such Fiscal Quarter as if all requested New Term Loan
Commitments and New Revolving Commitments were fully drawn) shall be 4.50:1.00
or less.  Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which Borrower proposes that the New Revolving Commitments or
New Term Loan Commitments, as applicable, shall be effective, which shall be a
date not less than 5 Business Days after the date on which such notice is
delivered to Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Revolving Loan Lender” or “New Term Loan
Lender,” as applicable) to whom Borrower proposes any portion of such New
Revolving Commitments or New Term Loan Commitments, as applicable, be allocated
and the amounts of such allocations; provided that any Lender approached to
provide all or a portion of the New Revolving Commitments or New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New
Revolving Commitment or a New Term Loan Commitment.  Such New Revolving
Commitments or New Term Loan Commitments shall become effective, as of such
Increased Amount Date; provided that, both before and after giving effect to
such New Term Loan Commitments and New Revolving Commitments as if fully drawn
(1) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such New Revolving Commitments or New Term Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Section 3.2 shall be satisfied; (3) Borrower and its Subsidiaries shall be in
pro forma compliance with the covenant set forth in Section 6.7 as of the last
day of the most recently ended Fiscal Quarter for which a Compliance Certificate
has been delivered after giving effect to such New Revolving Commitments or New
Term Loan Commitments, as applicable; (4) the New Revolving Commitments or New
Term Loan Commitments, as applicable, shall be effected pursuant to one or more
Additional Credit Extension Amendments executed and delivered by Borrower, the
New Revolving Loan Lender or New Term Loan Lender, as applicable, and
Administrative Agent, and each of which shall be recorded in the Register and
each New Revolving Loan Lender and New Term Loan Lender shall be subject to the
requirements set forth in Section 2.20(c); (5) Borrower shall make any payments
required pursuant to Section 2.18(c) in connection with the New Revolving
Commitments or New Term Loan Commitments, as applicable; and (6) Borrower shall
deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.
 
 
69

--------------------------------------------------------------------------------

 
 
On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Loan Lenders shall purchase from each of the
Revolving Loan Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Loan Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (b) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment and each Loan
made thereunder shall be deemed, for all purposes, a Revolving Loan and (c) each
New Revolving Loan Lender shall become a Lender with respect to its New
Revolving Commitment and all matters relating thereto.
 
On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
 
Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Commitments and the New Revolving Loan Lenders or the Series of New
Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Revolving Loan Lender, the
respective interests in such Revolving Loan Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.
 
The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as to pricing, amortization and maturity as
otherwise set forth herein or in the applicable Additional Credit Extension
Amendment, at the option of Borrower, identical to the existing Term Loans.  In
any event (i) the weighted average life to maturity of all New Term Loans of any
Series shall be no shorter than the weighted average life to maturity of the
then outstanding Term Loans, (ii) the applicable New Term Loan Maturity Date of
each Series shall be no shorter than the final maturity of the then outstanding
Term Loans, (iii) the upfront fees and rate of interest applicable to the New
Term Loans of each Series shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Additional Credit Extension
Amendment; provided that if the Yield of any New Term Loans (other than
Refinancing Term Loans) exceeds the then applicable Yield of the Tranche B Term
Loans by more than 50 basis points, then the Applicable Margins for the Tranche
B Term Loans shall be increased to the extent necessary so that the Yield of the
Tranche B Term Loans is equal to the Yield of such New Term Loans minus 50 basis
points and (iv) all other terms applicable to the New Term Loans shall either be
identical to the terms of the then existing Term Loans or shall be reasonably
acceptable to the Administrative Agent.  Each Additional Credit Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent to effect the provision of
this Section 2.24.
 
 
70

--------------------------------------------------------------------------------

 
 
2.25.          Extended Term Loans and Extended Revolving Commitments.
 
(a)           The Borrower may at any time and from time to time request that
all or a portion of the Term Loans of any Class (an “Existing Term Loan Class”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.25.  In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which shall be consistent with the Term Loans under the Existing Term Loan Class
from which such Extended Term Loans are to be converted except that:
 
(i)            all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;
 
(ii)           the interest rate provisions with respect to the Extended Term
Loans may be different than those applicable to the Term Loans of such Existing
Term Loan Class and upfront fees may be paid to the Extending Term Lenders to
the extent provided in the applicable Additional Credit Extension Amendment; and
 
(iii)          the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the latest Maturity Date of any then
outstanding Class of Term Loans.
 
(b)           Any Extended Term Loans converted pursuant to any Term Loan
Extension Request shall be designated a Series of Extended Term Loans for all
purposes of this Agreement; provided that, subject to the limitations set forth
in clause (a) above, any Extended Term Loans converted from an Existing Term
Loan Class may, to the extent provided in the applicable Additional Credit
Extension Amendment and consistent with the requirements set forth above, be
designated as an increase in any previously established Class of Term Loans.
 
(c)           The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Existing Term Loan Class are requested to respond.  No Lender shall
have any obligation to agree to have any of its Term Loans of any Existing Term
Loan Class converted into Extended Term Loans pursuant to any Extension
Request.  Any Lender wishing to have all or a portion of its Term Loans under
the Existing Term Loan Class subject to such Extension Request (such Lender an
“Extended Term Lender”) converted into Extended Term Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans under the Existing
Term Loan Class which it has elected to request be converted into Extended Term
Loans (subject to any minimum denomination requirements reasonably imposed by
the Administrative Agent and acceptable to the Borrower).  In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).
 
 
71

--------------------------------------------------------------------------------

 
 
(d)           The Borrower may, with the consent of each Person providing an
Extended Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the Revolving Commitments; provided that (i)
the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments and (ii)
any reduction in the Revolving Commitments may, at the option of the Borrower,
be directed to a disproportional reduction of the Revolving Commitments of any
Lender providing an Extended Revolving Commitment.
 
(e)           Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents provided pursuant to this
Agreement).  Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Credit Parties and the other parties hereto.  In connection with
any Additional Credit Extension Amendment, the Credit Parties and the
Administrative Agent shall enter into such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender other than those consents provided
pursuant to this Agreement) in order to ensure that the Extended Term Loans or
Extended Revolving Commitments are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent.
 
(f)           The provisions of this Section 2.25 shall override any provision
of Section 10.5 to the contrary.
 
SECTION 3.             CONDITIONS PRECEDENT
 
3.1.         Closing Date.  The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:
 
(a)             Credit Documents.  Administrative Agent shall have received
executed counterparts to this Agreement from each Credit Party, the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender
listed on the signature page hereto.
 
 
72

--------------------------------------------------------------------------------

 



(b)             Organizational Documents; Incumbency.  Administrative Agent
shall have received (i) a satisfactory copy of each Organizational Document of
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the board of directors or similar governing body of
each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate (or the equivalent thereof) from the applicable
Governmental Authority, if such a concept exists in such jurisdiction, of each
Credit Party’s jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Closing Date.
 
(c)             Existing Indebtedness.  On the Closing Date the Administrative
Agent shall be reasonably satisfied that substantially concurrently with the
funding of the Tranche B Term Loans, Holdings and its Subsidiaries shall have
(i) purchased and cancelled (or made arrangements to cancel) all Senior Notes
properly tendered and accepted pursuant to the Tender Offer, made arrangements
reasonably satisfactory to the Administrative Agent to call for redemption any
of the Borrower’s Senior Notes not so tendered and accepted, and prepaid all of
the Subordinated Loans and all of the other Existing Indebtedness, (ii)
terminated any commitments to lend or make other extensions of credit under the
Existing Indebtedness, (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Holdings and its Subsidiaries thereunder being repaid on
the Closing Date, and (iv) made arrangements satisfactory to Administrative
Agent with respect to the cancellation of any letters of credit issued and
outstanding thereunder (which, for the avoidance of doubt, does not include the
Existing Letters of Credit) (or the cash collateralization thereof) or the
issuance of Letters of Credit to support the obligations of Holdings and its
Subsidiaries with respect thereto.
 
(d)             Personal Property Collateral.  The Credit Parties shall have
delivered to Collateral Agent executed counterparts to the Pledge and Security
Agreement from each Credit Party together with:
 
(i)          such UCC financing statements, originals of securities, instruments
and chattel paper as are provided therein for the Credit Parties to deliver on
the Closing Date;
 
(ii)         a completed Collateral Questionnaire dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby; and
 
(iii)        fully executed Intellectual Property Security Agreements, in proper
form for filing or recording in the United States Patent and Trademark Office
and the United States Copyright Office, memorializing and recording the
encumbrance of the Intellectual Property Assets listed in Schedule 5.2 to the
Pledge and Security Agreement.
 
 
73

--------------------------------------------------------------------------------

 
 
(e)             Opinions of Counsel to Credit Parties.  Administrative Agent
shall have received executed copies of the favorable written opinions of
Schulte, Roth & Zabel LLP, special New York counsel for Credit Parties, as to
such customary matters as Administrative Agent may reasonably request, dated as
of the Closing Date and otherwise in form and substance reasonably satisfactory
to Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Administrative Agent).
 
(f)             Fees.  Borrower shall have paid to Agents the fees payable on
the Closing Date as separately agreed in writing with the Bookrunners.
 
(g)            Solvency Certificate.  On the Closing, Date Administrative Agent
shall have received a Solvency Certificate from Borrower and the Guarantors, on
a consolidated basis, in form, scope and substance satisfactory to
Administrative Agent, and demonstrating that after giving effect to the
consummation of the Acquisition and any rights of contribution, the Borrower and
the Guarantors, on a consolidated basis are and will be Solvent.
 
(h)            Closing Date Certificate.  Holdings and Borrower shall have
delivered to Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto.
 
(i)             Letter of Direction.  Administrative Agent shall have received a
duly executed letter of direction from Borrower addressed to Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans made on such date.
 
(j)             Patriot Act.  The Administrative Agent shall have received from
the Credit Parties all documentation and other information requested by any
Lender that is required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S.A. Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).
 
3.2.           Conditions to Each Credit Extension.
 
(a)       Conditions Precedent.  The obligation of each Lender to make any Loan,
or Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:
 
(i)        Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be;
 
(ii)       after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
 
 
74

--------------------------------------------------------------------------------

 
 
(iii)       as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and  correct in all material
respects on and as of such earlier date;
 
(iv)       as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default; and
 
(v)       on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit.
 
Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.
 
(b)           Notices.  Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent.  In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance.  Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.
 
Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document or other
matter required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.
 
SECTION 4.            REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders and Issuing Banks to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and, to the extent
provided in Section 3.2(a)(iii), on each Credit Date that the following
statements are true and correct:
 
 
75

--------------------------------------------------------------------------------

 
 
4.1.        Organization; Requisite Power and Authority; Qualification.  Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.
 
4.2.        Equity Interests and Ownership.  Each of the Equity Interests of
each of Holdings and its Subsidiaries has been duly authorized and validly
issued and is fully paid and non-assessable.  Except as set forth on Schedule
4.2, as of the Closing Date, there is no existing option, warrant, call, right,
commitment or other agreement to which Holdings or any of its Subsidiaries is a
party requiring, and there is no membership interest or other Equity Interests
of Holdings or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Holdings or any of its Subsidiaries of
any additional membership interests or other Equity Interests of Holdings or any
of its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of Holdings or any of its Subsidiaries.  Schedule 4.2
correctly sets forth the ownership interest of Holdings and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date.
 
4.3.        Due Authorization; Enforceability.  The execution, delivery and
performance of the Credit Documents have been duly authorized by all necessary
action on the part of each Credit Party that is a party thereto.
 
4.4.        No Conflict.  The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not (a) violate (i)
any provision of any law or any governmental rule or regulation applicable to
Holdings or any of its Subsidiaries, (ii) any of the Organizational Documents of
Holdings or any of its Subsidiaries, or (iii) any order, judgment or decree of
any court or other agency of government binding on Holdings or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Holdings or any of its Subsidiaries except to the extent such conflict, breach
or default could not reasonably be expected to have a Material Adverse Effect;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries (other than any
Liens created under the Credit Documents); or (d) require any approval of
stockholders, members or partners of Holdings or any of its Subsidiaries, except
for such approvals or consents which have been obtained.
 
4.5.        Governmental Consents.  The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except as have been obtained
or made and are in full force and effect or when the failure of which to be so
made or delivered could not reasonably be expected to have a Material Adverse
Effect and except for filings and recordings with respect to the Collateral to
be made, or otherwise delivered to Collateral Agent for filing and/or
recordation, as of the Closing Date or as of a post-closing date, as applicable.
 
 
76

--------------------------------------------------------------------------------

 
 
4.6.        Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
4.7.        Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of Holdings
as at the dates thereof and the results of operations and cash flows, on a
consolidated basis, of Holdings for each of the periods then ended, subject, in
the case of any such unaudited financial statements, to the absence of footnotes
and changes resulting from audit and normal year-end adjustments.
 
4.8.        Projections.  On and as of the Closing Date, the projections of
Borrower and its Subsidiaries for the period of Fiscal Year 2011 through and
including Fiscal Year 2016 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Holdings; provided, the Projections
are not to be viewed as facts, actual results during the period or periods
covered by the Projections may differ from such Projections, and the differences
may be material.
 
4.9.        No Material Adverse Change.  Since December 31, 2010, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
 
4.10.      Adverse Proceedings, etc.  There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
4.11.      Payment of Taxes.  Except as otherwise permitted under Section 5.3,
all federal and state income tax returns and all other material tax returns and
reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all Taxes shown on such tax returns to be due and
payable and all Taxes upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable.  Holdings knows of no proposed
Tax assessment against Holdings or any of its Subsidiaries, other than those
that are being actively contested by Holdings or such Subsidiary in good faith
and by appropriate proceedings and for which such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided.
 
 
77

--------------------------------------------------------------------------------

 
 
4.12.      Properties.  Each of Holdings and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in intellectual property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.7 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.8.  Except as set forth on Schedule 4.12 or otherwise
permitted by this Agreement, all such properties and assets are free and clear
of Liens.
 
4.13.      Environmental Matters.  Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law, except as has been
provided to the Administrative Agent in accordance with this Agreement.  To each
of Holdings’ and its Subsidiaries’ knowledge, there are and have been, no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  Compliance with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  To each of Holdings’ and its
Subsidiaries’ knowledge, no event or condition has occurred or is occurring with
respect to Holdings or any of its Subsidiaries relating to any Environmental
Law, any Release of Hazardous Materials, or any Hazardous Materials Activity
which individually or in the aggregate has had, or could reasonably be expected
to have, a Material Adverse Effect.
 
4.14.      No Defaults.  Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
 
4.15.      Governmental Regulation.  Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
Holdings nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
 
4.16.      Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of Regulations T, U or X of the Board of Governors of
the Federal Reserve System of the United States of America.
 
 
78

--------------------------------------------------------------------------------

 
 
4.17.      Employee Matters.  Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries, or to the knowledge of
Holdings and Borrower, threatened in writing against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Holdings or any of its Subsidiaries or to the knowledge of Holdings and
Borrower, threatened in writing against any of them, (b) no strike or work
stoppage in existence or threatened in writing involving Holdings or any of its
Subsidiaries, and (c) to the knowledge of Holdings and Borrower, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the knowledge of Holdings and Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
 
4.18.      Employee Benefit Plans.  Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan except where noncompliance could not be reasonably likely
to result in liability in excess of $10,000,000.  No liability to the PBGC
(other than required premium payments), the Internal Revenue Service, any
Employee Benefit Plan or any trust established under Title IV of ERISA has been
or is expected to be incurred by Holdings, any of its Subsidiaries or any of
their ERISA Affiliates that could reasonably be expected to have a Material
Adverse Effect.  No ERISA Event has occurred or is reasonably expected to occur
that is reasonably likely to result in liability in excess of
$10,000,000.  Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates, except where the failure of such representation to
be true and correct could reasonably be expected to result in a Material Adverse
Effect.  The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan
and there has been no determination that any Pension Plan is in “at risk”
status, except where the failure of such representation to be true and correct
could reasonably be expected to result in a Material Adverse Effect.  As of the
most recent valuation date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of Holdings, its Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is less than $10,000,000.  Holdings, each of its Subsidiaries and each
of their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan except where noncompliance could reasonably be expected to
have a Material Adverse Effect.
 
 
79

--------------------------------------------------------------------------------

 
 
4.19.      Solvency.  The Credit Parties, on a consolidated basis, are and, upon
the incurrence of any Obligation by any Credit Party on any date on which this
representation and warranty is made, will be, Solvent.
 
4.20.      Compliance with Statutes, etc.  Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
4.21.      Disclosure.  The representations or warranties of the Credit Parties
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby concerning the Credit Parties or the transactions
contemplated hereby, taken as a whole, did not contain, as of the date
furnished, any untrue statement of a material fact or omit to state a material
fact (known to Holdings or Borrower, in the case of any document not furnished
by either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.  Any projections and pro forma financial information contained in such
materials were based upon good faith estimates and assumptions believed by
Holdings or Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results and that such differences may
be material.  There are no facts known (or which should upon the reasonable
exercise of diligence be known) to Holdings or Borrower (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished by Credit Parties to Lenders for use in connection with the
transactions contemplated hereby.
 
4.22.      Patriot Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 5.        AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification Obligations) and cancellation or expiration or cash
collateralization or back-stop of all Letters of Credit, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
 
5.1.        Financial Statements and Other Reports.  Holdings will deliver to
Administrative Agent (for delivery to Lenders):
 
(a)             Quarterly Financial Statements.  As soon as available, and in
any event within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with the Fiscal Quarter in which the
Closing Date occurs, the consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail (it being understood that the
Form 10-Q filed with the Securities and Exchange Commission shall be
acceptable), together with a Narrative Report and, only to the extent any such
financial statements are not required to be filed by Holdings or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, a Financial
Officer Certification, with respect thereto;
 
(b)             Annual Financial Statements.  As soon as available, and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year in which the Closing Date occurs, (i) the consolidated balance
sheets of Holdings and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, in reasonable detail (it being understood that the Form 10-K filed with
the Securities and Exchange Commission shall be acceptable), together with a
Narrative Report and, only to the extent any such financial statements are not
required to be filed by Holdings or any of its Subsidiaries with any securities
exchange or with the Securities and Exchange Commission or any governmental or
private regulatory authority, a Financial Officer Certification, with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of KPMG or other independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);
 
(c)             Compliance Certificate.  Together with each delivery of
financial statements of Holdings and its Subsidiaries pursuant to Sections
5.1(a) and 5.1(b), a duly executed and completed Compliance Certificate;
 
 
81

--------------------------------------------------------------------------------

 
 
(d)             Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such section had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for such financial statements
in form and substance satisfactory to Administrative Agent upon the reasonable
request of the Administrative Agent;
 
(e)             Notice of Default.  Promptly upon any Senior Officer of Holdings
or Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or
Borrower with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of its Authorized
Officer specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto;
 
(f)             Notice of Litigation.  Promptly upon any Senior Officer of
Holdings or Borrower obtaining knowledge of the institution of, or written
threat of, any Adverse Proceeding not previously disclosed in writing by
Borrower to Lenders, that could be reasonably expected to have a Material
Adverse Effect;
 
(g)             ERISA.  (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with respect to
each Pension Plan; (2) all notices received by Holdings, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;
 
(h)             Financial Plan.  As soon as practicable and in any event no
later than sixty days after the beginning of each Fiscal Year commencing with
the Fiscal Year ending June 30, 2013, a consolidated financial forecast for such
Fiscal Year (or portion thereof) (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each such Fiscal
Year, including the calculation of the covenant set forth in Section 6.7, for
each such Fiscal Year and an explanation of the assumptions on which such
forecasts are based, (ii) forecasted consolidated statements of income and cash
flows of Holdings and its Subsidiaries for each Fiscal Quarter of such Fiscal
Year;
 
 
82

--------------------------------------------------------------------------------

 
 
(i)             Insurance Report.  A certificate from Borrower’s insurance
broker(s) in form and substance satisfactory to Administrative Agent, as
reasonably requested by the Administrative Agent, outlining all material
insurance coverage maintained as of the date of such certificate by Holdings and
its Subsidiaries;
 
(j)             Notice Regarding Material Contracts.  Together with the delivery
of the quarterly financial statements pursuant to Section 5.1(a) and the annual
financial statements pursuant to Section 5.1(b), notice of (i) any Material
Contract of Holdings or any of its Subsidiaries constituting in excess of 10% of
total revenues of Holdings and its Subsidiaries on a consolidated basis that has
been terminated and (ii) any default under a Material Contract of Holdings or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, in each case, together with a written statement describing such
event and an explanation of any actions being taken with respect thereto;
 
(k)             Information Regarding Collateral.  Borrower will furnish to
Collateral Agent prompt (but not more than 10 Business Days after the occurrence
thereof) written notice of any change (i) in any Credit Party’s corporate name,
(ii) in any Credit Party’s identity or corporate structure, (iii) in any Credit
Party’s jurisdiction of organization or (iv) in any Credit Party’s Federal
Taxpayer Identification Number or state organizational identification
number.  Borrower also agrees promptly to notify Collateral Agent if any
material portion of the Collateral is damaged or destroyed;
 
(l)             [Intentionally Omitted];
 
(m)           Other Information.  (A) Promptly upon their becoming available,
copies of (i) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (ii) all press releases and
other statements made available generally by Holdings or any of its Subsidiaries
to the public concerning material developments in the business of Holdings or
any of its Subsidiaries, and (B) such other information and data with respect to
Holdings or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender;
 
(n)            Certification of Public Information.  Borrower and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to
Holdings, its Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to this Section 5.1 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains only publicly available information with respect
to Holdings and its Subsidiaries may be posted on that portion of the Platform
designated for such public-side Lenders.  If Borrower has not indicated whether
a document or notice delivered pursuant to this Section 5.1 contains only
publicly available information, Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive material Nonpublic Information with respect to
Holdings, its Subsidiaries and their securities.  Notwithstanding the foregoing,
the Borrower shall use commercially reasonably efforts to indicate whether any
document or notice contains only publicly available information; and
 
 
83

--------------------------------------------------------------------------------

 
 
(o)             Delivery of Information.  Documents required to be delivered
pursuant to Section 5.1(a), 5.1(b), 5.1(d), 5.1(h) or 5.1(m) may be delivered
electronically, and if so delivered, shall be deemed to have been delivered on
the date (i) on which Borrower posts such documents or provides a link thereto
on Borrower’s website on the Internet at the website address listed on Appendix
B; or (ii) on which such documents are posted on Borrower’s behalf on the
Platform, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (x) Borrower shall deliver paper copies
of such documents to the Administrative Agent if it requests Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent and (y) Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
 
5.2.        Existence.  Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect (i) its existence and (ii) all rights
and franchises, licenses and permits material to its business; except in the
case of clause (ii) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
5.3.        Payment of Taxes and Claims.  Each Credit Party will, and will cause
each of its Subsidiaries to, pay all material Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred or such Lien may be imposed with respect thereto; provided, no such Tax
or claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a)
adequate reserves or other appropriate provision, as shall be required in
conformity with GAAP, shall have been made therefor, and (b) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.  No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries).
 
 
84

--------------------------------------------------------------------------------

 
 
5.4.        Maintenance of Properties.  Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, all subject to and in accordance with its
usual custom and practice and provided that nothing herein shall be deemed to
restrict any Credit Party or any of its Subsidiaries from carrying out
alterations and improvements to, or changing the use of, any assets in the
ordinary course of its business.
 
5.5.        Insurance.  Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons engaged in similar
businesses.  If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance is
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or any successor act thereto), then the Borrower shall, or
shall cause each Credit Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance (which may include certificates of
insurance and loss payee, mortgage and additional insured endorsements) in form
and substance reasonably acceptable to the Collateral Agent. Each such policy of
insurance shall (i) name Collateral Agent, on behalf of Secured Parties, as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days’ (or ten days’ in the case of nonpayment of
premium) prior written notice to Collateral Agent of any modification or
cancellation of such policy.
 
5.6.        Books and Records; Inspections.  Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.  Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon prior reasonable notice and at such reasonable times during normal business
hours and as often as may reasonably be requested but so as not to interfere
with the normal business and operations of Borrower provided, that
notwithstanding anything to the contrary contained herein, (i) each Lender shall
at all times coordinate with the Administrative Agent the frequency and timing
of any such visits and inspections so as to reasonably minimize the burden
imposed on the Credit Parties, (ii) a representative of Borrower shall be given
the opportunity to be present for any communication with the independent
accountants and (iii) so long as no Event of Default shall be continuing, only
the Administrative Agent may exercise such rights and the Credit Parties shall
not be obligated to pay for more than one such inspection per calendar year.
 
 
85

--------------------------------------------------------------------------------

 
 
5.7.        [Intentionally Omitted].
 
5.8.        Compliance with Laws.  Each Credit Party will comply, and shall
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
5.9.        Environmental.
 
(a)       Environmental Disclosure.  Holdings will deliver to Administrative
Agent:
 
(i)        as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims, which significant environmental matters or
Environmental Claims could reasonably be expected to have a Material Adverse
Effect;
 
(ii)       promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, which could reasonably be expected to have a Material Adverse Effect,
(2) any remedial action taken by Holdings or any other Person in response to
(A) any Hazardous Materials Activities the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Holdings’ or
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws which
could reasonably be expected to have a Material Adverse Effect;
 
(iii)       as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, which could reasonably be expected to
have a Material Adverse Effect, and (3) any request for information from any
governmental agency that suggests such agency is investigating whether Holdings
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity and which investigation could reasonably be expected to have
a Material Adverse Effect;
 
 
86

--------------------------------------------------------------------------------

 
 
(iv)      prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws which could reasonably be expected to have a
Material Adverse Effect; and
 
(v)       with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
 
(b)       Hazardous Materials Activities, Etc.  Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
5.10.      Subsidiaries.  In the event that any Person becomes a Domestic
Subsidiary of Borrower, Borrower shall (a) promptly cause such Domestic
Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(d), and 5.11 and any intellectual property security
agreements and evidence of insurance.  In the event that any Person becomes a
Foreign Subsidiary of Borrower, and the ownership interests of such Foreign
Subsidiary are owned by  the Borrower or by any Domestic Subsidiary thereof,
Borrower shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), and Borrower shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in Section 3.1(d)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of such ownership interests.  With respect to each such
Subsidiary, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.  Notwithstanding anything to the contrary herein, in no case
shall a Person be required to pledge any stock of a “controlled foreign
corporation” as defined in Section 957 of the Code (“CFC”) (other than 65% of
the stock of a first-tier CFC) and in no case will an asset of any CFC serve as
Collateral under this Agreement or any other Credit Document.
 
 
87

--------------------------------------------------------------------------------

 
 
5.11.      Material Real Estate Assets.  In the event that any Credit Party
acquires a Material Real Estate Asset after the Closing Date, then such Credit
Party shall promptly take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates with respect to each such Material Real
Estate Asset that Collateral Agent shall reasonably request to create in favor
of Collateral Agent, for the benefit of the Secured Parties, a valid and,
subject to any necessary filing and/or recording of mortgages or other
documents, perfected First Priority security interest in such Material Real
Estate Assets.  In addition to the foregoing, Borrower shall, at the request of
Collateral Agent, deliver, from time to time, to Collateral Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.
 
5.12.      [Intentionally Omitted.]
 
5.13.      Further Assurances.  At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents.  In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Holdings, and
its Domestic Subsidiaries and all of the outstanding Equity Interests of
Borrower and its Subsidiaries (subject to limitations contained in the Credit
Documents and herein with respect to Foreign Subsidiaries).
 
5.14.      Maintenance of Ratings.  Borrower shall use commercially reasonable
efforts to maintain ratings issued by Moody’s and S&P with respect to the Loans
(it being understood that Borrower is under no obligation to maintain any
particular level of rating issued by Moody’s or S&P).
 
5.15.      Post-Closing Matters.  The Credit Parties shall execute and deliver
the documents and complete the tasks set forth on Schedule 5.15, in each case
within the time limits specified on such schedule.
 
SECTION 6.             NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification Obligations) under this Agreement and cancellation or expiration
of all Letters of Credit (or cash collateral or back to back letters of credit
are provided with respect thereto), such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.
 
 
88

--------------------------------------------------------------------------------

 
 
6.1.         Indebtedness.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
 
(a)             the Obligations (including, without limitations, obligations in
respect of any Incremental Facility);
 
(b)             (i) Indebtedness of any Guarantor Subsidiary owing to Borrower
or to any other Guarantor Subsidiary, or of Borrower to any Guarantor
Subsidiary, (ii) Indebtedness of any Subsidiary of Borrower that is not a
Guarantor owing to Holdings or Borrower or any Subsidiary of Borrower in an
aggregate principal amount that, together with Indebtedness under clause (ii) of
Section 6.1(g), does not exceed at any time $20,000,000 in excess of the amount
set forth on Schedule 6.1(b); and (iii) Indebtedness of Holdings or Borrower or
any Guarantor Subsidiary owing to any Subsidiary of Holdings or the Borrower
that is not a Guarantor Subsidiary; provided, (x) all such Indebtedness shall be
unsecured and (y) all such Indebtedness payable to a Subsidiary of the Borrower
that is not a Guarantor shall be subordinated in right of payment to the payment
in full of the Obligations pursuant to terms reasonably satisfactory to the
Administrative Agent;
 
(c)             Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations (including, Indebtedness consisting of the deferred
purchase price of property acquired in a Permitted Acquisition), or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of Borrower or any such Subsidiary pursuant to such agreements, in
connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Holdings or any of its Subsidiaries;
 
(d)             Indebtedness which may be deemed to exist pursuant to any
guaranties, letter of credit reimbursement obligations, performance, surety,
statutory, appeal or similar obligations incurred in the ordinary course of
business;
 
(e)             Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;
 
(f)             guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;
 
(g)             (i) guaranties by Borrower of Indebtedness of a Guarantor
Subsidiary or guaranties by a Guarantor Subsidiary of Indebtedness of the
Borrower or a Guarantor Subsidiary or (ii) guaranties of Indebtedness of any
Subsidiary (other than a Guarantor Subsidiary as referred to in clause (i)
above) not in excess of, together with Indebtedness under clause (ii) of Section
6.1(b), at any time $20,000,000 in excess of the amount set forth on Schedule
6.1(b), with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1; provided, that if the Indebtedness that
is being guarantied is unsecured and/or subordinated to the Obligations, the
guaranty shall also be unsecured and/or subordinated to the Obligations;
 
 
89

--------------------------------------------------------------------------------

 
 
(h)             Indebtedness in connection with the repurchase otherwise
permitted hereunder of equity issued to any current or former officer, director,
consultant or employee of Holdings or any of its Subsidiaries, or his or her
estate, spouse, former spouse, or family member (including any promissory notes
issued by any Credit Party or any of its Subsidiaries to repurchase equity from
such Persons) in an amount not to exceed $5,000,000 in the aggregate at any time
outstanding;
 
(i)              Indebtedness in an amount not to exceed $20,000,000 in the
aggregate at any time outstanding when aggregated with amounts under Section
6.1(m) consisting of Indebtedness of Borrower or any of its Subsidiaries issued
to a seller in connection with a Permitted Acquisition;
 
(j)              the incurrence by any Foreign Subsidiary of Holdings of
Indebtedness owing to Persons other than Holdings and any of its Subsidiaries in
an aggregate principal amount (or accreted value, as applicable) at any time
outstanding, not to exceed the sum of $50,000,000;
 
(k)             (i) Permitted Debt Securities so long as no Event of Default has
occurred and is continuing or would arise after giving effect thereto and on a
Pro Forma Basis the Total Leverage Ratio as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b) prior to the incurrence of such Permitted Debt Securities
is at least 0.25x less than the maximum permitted Total Leverage Ratio as of
such date pursuant to Section 6.7 and (i) any Permitted Refinancing Indebtedness
in respect of Indebtedness permitted by this clause (k);
 
(l)              Indebtedness with respect to Capital Leases and purchase money
Indebtedness and any Permitted Refinancing Indebtedness in respect thereof in an
aggregate amount not to exceed $20,000,000;
 
(m)            Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by Borrower or any of its Subsidiaries, in each case
after the Closing Date as the result of a Permitted Acquisition and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate amount
not to exceed $20,000,000 at any one time outstanding (when aggregated with
amounts under Section 6.1(i)), provided that (x) such Indebtedness existed at
the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (y) such
Indebtedness is not guaranteed in any respect by Holdings or any Subsidiary
(other than by any such Person that so becomes a Subsidiary);
 
(n)             other unsecured Indebtedness of Holdings, the Borrower and/or
its Subsidiaries or other subordinated Indebtedness (not including any other
amounts permitted under this Section 6.1) in an aggregate amount not to exceed
at any time $50,000,000;
 
 
90

--------------------------------------------------------------------------------

 
 
(o)             Indebtedness under Interest Rate Agreements or Currency
Agreements entered into in the ordinary course of business and not for
speculative purposes;
 
(p)             Indebtedness existing on the Closing Date and listed on Schedule
6.1 hereto (and Permitted Refinancing Indebtedness in respect thereof);
 
(q)             Indebtedness of any Credit Party incurred during any Suspension
Period; and
 
(r)             Refinancing Debt Securities.
 
To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.1, Borrower
may allocate such Indebtedness to any one or more of such subsections and in no
event shall the same portion of Indebtedness be deemed to utilize or be
attributable to more than one item.
 
6.2.         Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, except:
 
(a)             Liens in favor of Collateral Agent granted pursuant to any
Credit Document;
 
(b)             Liens for Taxes that are not yet delinquent or required to be
paid pursuant to Section 5.3 and Liens for Taxes if obligations with respect to
such Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted , so long as (a) adequate reserves or other
appropriate provision, as shall be required in conformity with GAAP, shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim;
 
(c)             statutory and contractual Liens of landlords, banks (and rights
of set-off),  carriers, warehousemen, suppliers, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law (other than any such Lien
imposed pursuant to Section 401(a)(29) or 430(k) of the Internal Revenue Code or
by ERISA), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of 30 days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;
 
(d)             Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
 
91

--------------------------------------------------------------------------------

 
 
(e)             easements, servitudes, covenants, conditions, reservations,
rights-of-way, restrictions, encroachments, and other minor defects or
irregularities in title, or other similar encumbrances, in each case which do
not and will not interfere in any material respect with the ordinary conduct of
the business of Holdings or any of its Subsidiaries;
 
(f)             any interest or title of a lessor or sublessor or licensor or
sublicensor under any lease or license of real estate or personal property
permitted hereunder;
 
(g)             Liens solely on any cash earnest money deposits made by Holdings
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(h)             purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(i)              Liens in favor of customs and revenue authorities or freight
handlers or forwarders arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
 
(j)             any zoning or similar law or right or restriction reserved to or
vested in any governmental office or agency to control or regulate the use of
any real property;
 
(k)             licenses and sublicenses of patents, copyrights, trademarks and
other intellectual property rights granted by Holdings or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Borrower or such Subsidiary;
 
(l)              Liens described in Schedule 6.2 or disclosed on a title report;
 
(m)            Liens securing Indebtedness permitted pursuant to Section 6.1(l);
provided, any such Lien shall encumber only the asset acquired, constructed or
improved with the proceeds of such Indebtedness and substitutions and
replacements thereof and accessions and attachments thereto and extensions,
renewals, replacements of such Liens, provided that any extension renewal or
replacement is no more restrictive in any material respect than the Liens so
extended, renewed or replaced and does not extend to any additional property or
asset, except as provided in this paragraph;
 
(n)             any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h);
 
 
92

--------------------------------------------------------------------------------

 
 
(o)             customary rights of set off, bankers’ lien, refund or charge
back under deposit agreements, the UCC or common law of banks or other financial
institutions where Borrower or any of its Subsidiaries maintains deposits (other
than deposits intended as cash collateral) in the ordinary course of business;
 
(p)             Liens on the assets of Foreign Subsidiaries to secure
Indebtedness of such Foreign Subsidiaries;
 
(q)             Liens in favor of Holdings or any Subsidiary;
 
(r)             Liens to secure Indebtedness permitted by Section 6.1(m);
provided that such Liens were in existence prior to and were not incurred in
connection with or in contemplation of, such Permitted Acquisition and do not
extend to any assets other than those of the Person merged into or consolidated
with or acquired by Holdings or it Subsidiaries;
 
(s)             Customary rights of first refusal, “tag-along” and “drag-along”
rights, and put and call arrangements under joint venture agreements;
 
(t)             other Liens securing Indebtedness in an aggregate amount not to
exceed $10,000,000 at any time outstanding;
 
(u)             Liens securing reimbursement obligations in respect of
documentary letters of credit or bankers’ acceptances, provided that such Liens
attach only to the documents, goods covered thereby and proceeds thereof;
 
(v)             Liens on the Collateral securing (i) Permitted Debt Securities
(which Liens may rank pari passu with the Liens securing the Obligations) so
long as the Borrower would have been able to incur Incremental Term Loans (other
than Refinancing Term Loans) pursuant to Section 2.24 in a principal amount
equal to the principal amount of such Permitted Debt Securities, (ii)
Refinancing Debt Securities (which Liens may rank pari passu with or junior to
the Liens securing the Obligations) and (iii) Permitted Debt Securities (which
Liens shall rank junior to the Liens securing the Obligations); provided that,
in each of clauses (i) through (iii), the collateral agent for the holders of
such Permitted Secured Notes has entered into the First Lien Intercreditor
Agreement or Second Lien Intercreditor Agreement, as applicable;
 
(w)            Liens in connection with cash collateral, if any, securing
Existing Letters of Credit provided in connection with closing the transactions
contemplated hereby; and
 
(x)             Liens on cash collateral not in excess of $2,250,000 pledged to
Bank of America, N.A. to secure obligations of the Credit Parties owing to Bank
of America N.A. from time to time in respect of overdrafts and related
liabilities arising from treasury, depositary and cash management services,
including in connection with automated clearing house transfers and similar
transactions.
 
 
93

--------------------------------------------------------------------------------

 
 
6.3.         No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale, (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (c) restrictions arising under Indebtedness permitted by
Section 6.1(j) or 6.1(m) or secured by Indebtedness permitted by Section 6.2(v)
and (d) restrictions entered into during a Suspension Period, no Credit Party
nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets (other
than any Excluded Asset as defined in the Pledge and Security Agreement),
whether now owned or hereafter acquired, to secure the Obligations.
 
6.4.         Restricted Junior Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that:
 
(a)             Borrower may make Restricted Junior Payments to Holdings (i) in
an aggregate amount not to exceed $2,500,000 in any Fiscal Year, to the extent
necessary to permit Holdings or its parent entity to pay general administrative
costs and expenses and out-of-pocket legal, accounting and filing and other
general corporate overhead costs of Holdings (including, franchise taxes and
other fees required to maintain its existence) or its parent entity actually
incurred by Holdings or its parent entity, and (ii) for so long as the Borrower
is a member of a group filing a consolidated income or combined income tax
return with Holdings, to the extent necessary to permit Holdings to discharge
the consolidated tax liabilities of Holdings and its Subsidiaries franchise
taxes and other fees required to maintain its existence, so long as (A) Holdings
applies the amount of any such Restricted Junior Payment for such purpose, and
(B) the amount of such payments in respect of any tax year does not, in the
aggregate, exceed the amount that Borrower and its Subsidiaries that are members
of such consolidated group would have been required to pay in respect of such
Taxes in respect of such year if Borrower and its Subsidiaries paid such Taxes
directly as a stand-alone consolidated income Tax group (reduced by any such
Taxes paid directly by Borrower and its Subsidiaries);
 
(b)             so long as no Event of Default shall have occurred and be
continuing or shall be caused thereby, Borrower may repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of Borrower or any of
its Subsidiaries held by any current or former officer, director, consultant or
employee of Borrower or any of its Subsidiaries, or his or her estate, spouse,
former spouse, or family member (or pay principal or interest on any
Indebtedness issued in connection with such repurchase, redemption or other
acquisition) and may make Restricted Junior Payments to Holdings utilized for
the repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of Holdings held by any current or former officer, director,
employee or consultant of Borrower or any of its Subsidiaries, or his or her
estate, spouse, former spouse, or family member (or for the payment of principal
or interest on any Indebtedness issued in connection with such repurchase,
redemption or other acquisition) in each case, pursuant to any equity
subscription agreement, stock option agreement, shareholders' agreement or
similar agreement or benefit plan of any kind; provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
may not exceed $2,500,000 in any calendar year period (with unused amounts in
any immediately preceding calendar year being carried over to the succeeding
calendar year subject to a maximum carry-over amount of $2,500,000 in any
calendar year); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed:
 
 
94

--------------------------------------------------------------------------------

 
 
(i)        the cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of Holdings to any current or former officer,
director, consultant or employee of Borrower or any of its Subsidiaries, or his
or her estate, spouse, former spouse, or family member of Borrower, any of its
Subsidiaries or any of its direct or indirect parent entities that occurs after
the Closing Date, plus
 
(ii)       the cash proceeds of key person life insurance policies, if any,
received by Holdings and its Subsidiaries after the Closing Date;
 
(c)             Holdings and its Subsidiaries may redeem or repurchase Equity
Interests in exchange for Equity Interests of Holdings (other than Disqualified
Equity Interests) or with the proceeds of a substantially contemporaneous sale
of Equity Interests of Holdings (other than Disqualified Equity Interests), or a
substantially contemporaneous receipt of a capital contribution to Holdings;
 
(d)             Borrower and its Subsidiaries may repay, repurchase, redeem or
otherwise acquire for value any subordinated Indebtedness or Permitted Debt
Securities with the proceeds of Permitted Refinancing Indebtedness or with the
proceeds of a substantially contemporaneous sale of Equity Interests of Holdings
(other than Disqualified Equity Interests), or a substantially contemporaneous
receipt of a capital contribution to Holdings;
 
(e)             Borrower and its Subsidiaries may purchase, redeem and repay the
Existing Indebtedness;
 
(f)             so long as no Event of Default has occurred and is continuing,
Holdings and its Subsidiaries may make other Restricted Junior Payments in an
aggregate amount not to exceed $25,000,000;
 
(g)             Holdings and its Subsidiaries may make Restricted Junior
Payments out of the Available Amount; provided that no Restricted Junior
Payments shall be permitted under this clause (g) unless (i) no Event of Default
has occurred and is continuing or would arise after giving effect thereto and
(ii) on a Pro Forma Basis the Borrower would be in compliance with Section 6.7
as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b) and would have
a Senior Secured Leverage Ratio as of such date that is less than or equal to
3.50:1.00; and
 
(h)             Holdings and its Subsidiaries may make Restricted Junior
Payments during any Suspension Period.
 
 
95

--------------------------------------------------------------------------------

 
 
6.5.         Restrictions on Subsidiary Distributions.  Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) existing under this Agreement, (ii) in agreements
evidencing Indebtedness permitted by Section 6.1(l) that impose restrictions on
the property so acquired, (iii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, asset
or stock sale agreement, joint venture agreements and similar agreements entered
into in the ordinary course of business, (iv) that are or were created by virtue
of any transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (v) described on Schedule 6.5, (vi) in agreements evidencing
Indebtedness permitted by Section 6.1(j) that impose restrictions on the Foreign
Subsidiary obligated on such Indebtedness, (vii) in agreements or instruments
that prohibit the payment of dividends or the making of other distributions with
respect to any Equity Interest of a Person other than on a pro rata basis,
(viii) in any instrument governing Indebtedness or Equity Interests of a Person
acquired by Holdings or one of its Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness or Equity Interests was
incurred or issued in connection with or in contemplation of such acquisition),
so long as the encumbrance or restriction thereunder is not applicable to any
Person, or the properties or assets of any Person, other than the Person or
property or assets of the Person so acquired, (ix) arising under applicable
laws, rules, regulations or orders, (x) restrictions entered into during a
Suspension Period and (xi) any encumbrance or restriction imposed by any
amendments, modifications, restatements, increases, supplements, refundings,
replacements, or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (x) above; provided that the encumbrances or
restrictions in such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are not
materially more restrictive, in the good faith judgment of the board of
directors of Borrower, taken as a whole, than the encumbrances or restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.
 
6.6.         Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:
 
(a)             Investments in Cash and Cash Equivalents and, in the case of any
Foreign Subsidiary of Holdings,  Foreign Cash Equivalents;
 
(b)             (i) Investments owned as of the Closing Date in any Subsidiary
and (ii) Investments made after the Closing Date in the Borrower and any
Guarantor Subsidiary;
 
(c)             Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;
 
 
96

--------------------------------------------------------------------------------

 
 
(d)             intercompany loans and other Indebtedness to the extent
permitted under clauses (b) and (g) of Section 6.1;
 
(e)             capital expenditures;
 
(f)             Permitted Acquisitions;
 
(g)             Investments described in Schedule 6.6 and renewals or extensions
of any such Investment to the extent not involving any additional Investments
other than as the result of the accrual or accretion of interest or original
issue discount or the issuance of pay-in-kind securities, in each case pursuant
to the terms of such Investments as in effect on the date of this Agreement;
 
(h)             extensions of credit to customers or advances, deposits and
payment to or with suppliers, lessors or utilities or for workers’ compensation,
in each case, in the ordinary course of business that are recorded as accounts
receivable, prepaid expenses or deposits on the balance sheet of Borrower and
its Subsidiaries prepared in accordance with GAAP;
 
(i)             Investments constituting non-Cash consideration received by
Borrower or any of its Subsidiaries in connection with permitted Asset Sales and
other sales and dispositions permitted under clauses (c) or (h) of Section 6.8;
 
(j)             Investments under Hedge Agreements to the extent permitted under
Section 6.1(o);
 
(k)             loans, guarantees of loans, advance, and other extensions of
credit to current and former officers, directors, employees, and consultants of
Holdings, a Subsidiary of Holdings, or a direct or indirect parent of Holdings
for the purpose of permitting such Persons to purchase Equity Interests of
Borrower, Holdings or any direct or indirect parent of Holdings, not to exceed
$5,000,000 in aggregate outstanding at any time;
 
(l)             Investments resulting from a Permitted Acquisition, which
Investments at the time of such acquisition were held by the acquired Person and
were not acquired in contemplation of the acquisition of such Person;
 
(m)             Investments out of the Available Amount; provided that no Event
of Default has occurred and is continuing or would arise after giving effect
thereto;
 
(n)             Investments in Joint Ventures engaged in a business conducted by
Borrower and its Subsidiaries and having an aggregate value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (m) since the Closing Date and then outstanding, in an aggregate
amount not to exceed at any time $10,000,000;
 
(o)             other Investments by Credit Parties in Subsidiaries that are not
Credit Parties in an aggregate amount not to exceed at any time $20,000,000;
 
 
97

--------------------------------------------------------------------------------

 
 
(p)             Investments made by Subsidiaries that are not Credit Parties in
other Subsidiaries that are not Credit Parties;
 
(q)             Investments in exchange for Equity Interests (other than
Disqualified Equity Interests) of Holdings;
 
(r)             other Investments to the extent not included above in an amount
not to exceed $10,000,000 outstanding at any time; and
 
(s)             Investments made during any Suspension Period.
 
6.7.         Maximum Total Leverage Ratio.  Holdings shall not permit the Total
Leverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending June 30, 2011, to exceed the correlative ratio indicated:
 
Fiscal Quarter
 
Total Leverage Ratio
June 30, 2011
 
5.20:1.0
September 30, 2011
 
4.90:1.00
December 31, 2011
 
4.80:1.00
March 31, 2012
 
4.75:1.00
June 30, 2012
 
4.75:1.00
September 30, 2012
 
4.50:1.00
December 31, 2012
 
4.25:1.00
March 31, 2013
 
4.25:1.00
June 30, 2013
 
4.00:1.00
September 30, 2013
 
3.75:1.00
December 31, 2013
 
3.75:1.00
March 31, 2014
 
3.75:1.00
June 30, 2014
 
3.75:1.00
September 30, 2014 and each Fiscal Quarter thereafter
 
3.50:1.00



6.8.         Fundamental Changes; Disposition of Assets.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, enter into any transaction of
merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of related
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, except:
 
(a)             any Subsidiary of Borrower may be merged with or into Borrower
or any Subsidiary, or be liquidated, wound up or dissolved, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Subsidiary; provided, in the case of such a merger, Borrower or
any Guarantor Subsidiary that is a party thereto, as applicable, shall be the
continuing or surviving Person;
 
 
98

--------------------------------------------------------------------------------

 
 
(b)             sales, leases, licenses or other dispositions of assets that do
not constitute Asset Sales;
 
(c)             (i) Asset Sales involving assets with an aggregate fair market
value not to exceed $100,000,000 during the term of this Agreement; provided
that such maximum limitation shall not apply during any Suspension Period, and
(ii) the Potential ATS Sale; provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body)), (2) no less than 75% thereof shall be paid in Cash, and (3)
the Net Asset Sale Proceeds thereof shall be applied as required by Section
2.14(a);
 
(d)             disposals of obsolete, worn out, condemned or surplus property;
 
(e)             Investments made in accordance with Section 6.6;
 
(f)              the lapse of registered immaterial intellectual property of
Holdings or any of its Subsidiaries that is no longer useful in the business of
Holdings and its Subsidiaries;
 
(g)             the settlement or write-off of accounts receivable or sale of
overdue accounts receivable for collection in the ordinary course of business
consistent with past practice;
 
(h)             the termination, surrender or sublease of a real estate lease of
Holdings or any of its Subsidiaries in the ordinary course of business; and
 
(i)              mergers or consolidations in connection with a Permitted
Acquisition.
 
6.9.         Transactions with Shareholders and Affiliates.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Holdings on
terms that are less favorable to Holdings or that Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not an
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Borrower and any Subsidiary or between Subsidiaries of the
Borrower; (b) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Holdings and its Subsidiaries; (c)
compensation arrangements for officers and other employees of Holdings and its
Subsidiaries entered into in the ordinary course of business; (d) Restricted
Junior Payments permitted pursuant to Section 6.4 and transactions described in
Schedule 6.9; (e) transactions entered into during a Suspension Period; or
(f) the existence of, and the performance by any Credit Party of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto).
 
 
99

--------------------------------------------------------------------------------

 


6.10.       Conduct of Business.  From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party on the
Closing Date and similar, related, ancillary or complementary businesses.
 
6.11.       Permitted Activities of Holdings.  Except during a Suspension
Period, Holdings shall not (a) incur, directly or indirectly, any Indebtedness
or any other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement and the other Credit Documents; (b) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired, leased or licensed by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to Section
6.2; (c) engage in any business or activity or own any assets other than (i)
holding 100% of the Equity Interests of Borrower, (ii) performing its
obligations and activities incidental thereto under the Credit Documents and
(iii) making Restricted Junior Payments and Investments to the extent permitted
by this Agreement; (d) consolidate with or merge with or into, or convey,
transfer, lease or license all or substantially all its assets to, any Person;
(e) sell or otherwise dispose of any Equity Interest of the Borrower; (f) create
or acquire any Subsidiary or make or own any Investment in any Person other than
Borrower or a Subsidiary of the Borrower; or (g) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons (except
that Holdings may merge with and into the Borrower).
 
6.12.       Amendments or Waivers of Organizational Documents.  No Credit Party
shall nor shall it permit any of its Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Closing Date, if the effect of such
amendment, restatement, supplement, modification or waiver of any of its
Organizational Documents would be adverse to any Credit Party or the Lenders
without obtaining the prior written consent of Requisite Lenders to such
amendment, restatement, supplement or other modification or waiver.
 
6.13.       Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from June 30.
 
SECTION 7.                   GUARANTY
 
7.1.         Guaranty of the Obligations.  Subject to the provisions of Section
7.2, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to Administrative Agent for the ratable benefit of the Beneficiaries
the due and punctual payment in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 
100

--------------------------------------------------------------------------------

 

7.2.         Contribution by Guarantors.  All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor.  “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding
Guarantor.  The allocation among Contributing Guarantors of their obligations as
set forth in this Section 7.2 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.
 
7.3.         Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 
101

--------------------------------------------------------------------------------

 
 
7.4.         Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
(a)             this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)             Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between Borrower and any Beneficiary with respect to the existence of such Event
of Default;
 
(c)             the obligations of each Guarantor hereunder are independent of
the obligations of Borrower and the obligations of any other guarantors
(including any other Guarantor) of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against Borrower or any of such other guarantors
and whether or not Borrower is joined in any such action or actions;
 
(d)             payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantors’ liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantors’ covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantors’ liability hereunder in
respect of the Guaranteed Obligations;
 
(e)             any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantors’ liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed Obligations
in accordance with their terms; (ii) settle, compromise, release or discharge,
or accept or refuse any offer of performance with respect to, or substitutions
for, the Guaranteed Obligations or any agreement relating thereto and/or
subordinate the payment of the same to the payment of any other obligations;
(iii) request and accept other guaranties of the Guaranteed Obligations and take
and hold security for the payment hereof or the Guaranteed Obligations; (iv) in
accordance with their terms release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantors against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and

 
102

--------------------------------------------------------------------------------

 
 
(f)             this Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantors shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holdings or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantors as obligors in respect of the Guaranteed
Obligations.

 
103

--------------------------------------------------------------------------------

 

7.5.         Waivers by Guarantors.  Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantors (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantors or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or (iv)
pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantors including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantors
from any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
 
7.6.         Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations shall have been paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, back stopped or cash collateralized, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Borrower or any other Guarantors or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary.  In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, back stopped or cash collateralized, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantors (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantors, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantors.  If any amount shall be paid to any Guarantors on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 
104

--------------------------------------------------------------------------------

 
 
7.7.         Subordination of Other Obligations.  Any Indebtedness of Borrower
or any Guarantors now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
 
7.8.         Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled, back stopped or cash
collateralized.  Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.
 
7.9.         Authority of Guarantors or Borrower.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantors or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
 
7.10.       Financial Condition of Borrower.  Any Credit Extension may be made
to Borrower or continued from time to time, and any Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantors regardless of the financial or other condition of Borrower
at the time of any such grant or continuation or at the time such Hedge
Agreement is entered into, as the case may be.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantors its assessment, or any
Guarantors’ assessment, of the financial condition of Borrower.  Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents and the Hedge Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

 
105

--------------------------------------------------------------------------------

 
 
7.11.       Bankruptcy, etc.

 
(a)         So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Guarantors.  The obligations
of Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantors or by any defense
which Borrower or any other Guarantors may have by reason of the order, decree
or decision of any court or administrative body resulting from any such
proceeding.
 
(b)        Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
(c)         In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
 
7.12.       Discharge of Guaranty Upon Sale of Guarantors.  If all of the Equity
Interests of any Guarantors or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale.
 
SECTION 8.                   EVENTS OF DEFAULT
 
8.1.         Events of Default.  If any one or more of the following conditions
or events shall occur:

 
106

--------------------------------------------------------------------------------

 
 
(a)            Failure to Make Payments When Due.  Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five Business Days
after the date due; or
 
(b)            Default in Other Agreements.  (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) with an
aggregate principal amount of $20,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to any other material term of (1) one or more items of Indebtedness
in the aggregate principal amount referred to in clause (i) above or (2) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
 
(c)            Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6, Sections
5.1(a), 5.1(b), 5.1(c) and 5.1(e), Section 5.2(i) or Section 6; or
 
(d)            Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given to any
Agent or Lender by any Credit Party or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or
 
(e)             Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an officer of such
Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or

 
107

--------------------------------------------------------------------------------

 

(f)             Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Holdings or Significant Subsidiary of Holdings or any group of
Subsidiaries constituting a Significant Subsidiary of Holdings in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against
Holdings or Significant Subsidiary of Holdings or any group of Subsidiaries
constituting a Significant Subsidiary of Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Holdings or Significant
Subsidiary of Holdings or any group of Subsidiaries constituting a Significant
Subsidiary of Holdings, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Holdings or Significant
Subsidiary of Holdings or any group of Subsidiaries constituting a Significant
Subsidiary of Holdings for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Holdings or Significant
Subsidiary of Holdings or any group of Subsidiaries constituting a Significant
Subsidiary of Holdings, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or
 
(g)            Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Holdings
or Significant Subsidiary of Holdings or any group of Subsidiaries constituting
a Significant Subsidiary of Holdings shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings or Significant Subsidiary of Holdings or any
group of Subsidiaries constituting a Significant Subsidiary of Holdings shall
make any assignment for the benefit of creditors; or (ii) Holdings or
Significant Subsidiary of Holdings or any group of Subsidiaries constituting a
Significant Subsidiary of Holdings shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of Holdings or Significant
Subsidiary of Holdings or any group of Subsidiaries constituting a Significant
Subsidiary of Holdings (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); or
 
(h)            Judgments and Attachments.  Any money judgment, writ or warrant
of attachment or similar process involving an amount in the aggregate in excess
of $20,000,000 (in either case to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against Holdings or any of its Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty days (or in any event later than five
Business Days prior to the date of any proposed sale thereunder); or
 
(i)             [Intentionally Omitted];
 

 
108

--------------------------------------------------------------------------------

 
 
 
(j)             Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings or any of its Subsidiaries in excess
of $20,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 430(k) of the Internal Revenue Code or
under ERISA in excess of $20,000,000; or
 
(k)             Change of Control.  A Change of Control shall occur; or
 
(l)             Guaranties, Collateral Documents and other Credit Documents.  At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations (other than
contingent indemnification obligations), shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantors shall repudiate their obligations thereunder, (ii)
this Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations (other than
contingent indemnification obligations) in accordance with the terms hereof) or
shall be declared null and void, or Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any material portion of the
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party or shall contest the validity
or perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents.
 
THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Borrower by Administrative Agent, (A) the Revolving Commitments, if
any, of each Lender having such Revolving Commitments and the obligation of
Issuing Bank to issue any Letter of Credit shall immediately terminate; (B) each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided, the foregoing shall not affect in any
way the obligations of Lenders under Section 2.3(b)(v) or Section 2.4(e); (C)
Administrative Agent may cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents; and (D)
Administrative Agent shall direct Borrower to pay (and Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Sections 8.1(f) and (g) to pay) to Administrative Agent cash in an
amount equal to 102% of the face amount to be held as security for Borrower’s
reimbursement Obligations in respect of Letters of Credit then outstanding.

 
109

--------------------------------------------------------------------------------

 
 
SECTION 9.                   THE AGENTS
 
9.1.         Appointment of Agents.  Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent and the Collateral Agent as
its agents and authorizes the Administrative Agent and the Collateral Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent and the Collateral Agent by the terms hereof and the
other Credit Documents, together with such actions and powers as are reasonably
incidental thereto.
 
9.2.         Rights and Powers.  A bank serving as any Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not such Agent, and such bank and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not such Agent hereunder.
 
9.3.         Right to Withhold Taxes.  To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  Without limiting or
expanding the provisions of Section 2.20, each Lender shall indemnify and hold
harmless the Administrative Agent against, within 10 days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
as a result of the failure of the Administrative Agent to properly withhold any
Tax from amounts paid to or for the account of such Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 9.3.  The agreements in this Section 9.3 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.  The term
“Lender” shall, for purposes of this Section 9.3, include any Issuing Bank and
any Swing Line Lender.

 
110

--------------------------------------------------------------------------------

 

9.4.         Duties.  No Agent shall have any duties or obligations except those
expressly set forth under the Credit Documents.  Without limiting the generality
of the foregoing, (a) no Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) no Agent shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated under the Credit Documents that such Agent is required to exercise
in writing as directed by the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided herein), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, nor be liable for the failure to disclose, any
information relating to Holdings or any of the Subsidiaries that is communicated
to or obtained by the bank serving as such Agent or any of its Affiliates in any
capacity.  No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided herein) or in the absence of its own bad faith, gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.5.         Reliance Upon Notices.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  Each Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts in the
absence of gross negligence or willful misconduct.


9.6.         Sub-Agents.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Affiliates.  The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Affiliates
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
9.7.         Successor Agent. 
 
(a)           Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign upon thirty (30) days’ notice to the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the
right, in consultation with the Borrower and (unless an Event of Default shall
have occurred and be continuing) with the consent of the Borrower (which consent
of the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor.  If no successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent from among the Lenders which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Section 9,
Section 10.2 and Section 10.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 
111

--------------------------------------------------------------------------------

 
 
(b)           In addition to the foregoing, Collateral Agent may resign at any
time by giving thirty (30) days’ prior written notice thereof to Lenders and the
Grantors, and Collateral Agent may be removed at any time with or without cause
by an instrument or concurrent instruments in writing delivered to the Grantors
and Collateral Agent signed by the Requisite Lenders.  Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to the Administrative Agent, to appoint a successor
Collateral Agent.  Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Collateral Agent under this Agreement and
the Collateral Documents, and the retiring or removed Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring or removed Collateral
Agent shall be discharged from its duties and obligations under this Agreement
and the Collateral Documents.  After any retiring or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.
 
9.8.         Lender Acknowledgments.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 
112

--------------------------------------------------------------------------------

 
 
9.9.         Collateral Documents and Guaranty.  The Lenders irrevocably agree:
 
(a)             that any Lien on any Property granted to or held by the
Administrative Agent or Collateral Agent, as applicable, under any Credit
Document shall be automatically released (A) upon termination of the Commitments
and payment in full of all Obligations (other than (x) obligations under any
Hedge Agreement, (y) Cash Management Obligations and (z) contingent
reimbursement and indemnification obligations not yet accrued and payable) and
the expiration or termination of all Letters of Credit, (B) at the time the
Property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Credit
Document to any Person (other than in the case of a transfer by a Credit Party,
any transfer to another Credit Party), (C) subject to Section 10.5, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such greater number of Lenders as may be required pursuant
to Section 10.5), or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty under Section 7 hereunder pursuant to clause (c) below;
 
(b)             (A) to release or subordinate any Lien on any Property granted
to or held by the Administrative Agent or the Collateral Agent, as applicable,
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 6.2(m) and (B) that the Administrative Agent or the
Collateral Agent, as applicable, is authorized (but not required) to release or
subordinate any Lien on any Property granted to or held by the Administrative
Agent or Collateral Agent, as applicable, under any Credit Document to the
holder of any Lien on such Property that is permitted by any other clause of
Section 6.2;
 
(c)             that any Guarantor (other than Holdings) shall be automatically
released from its obligations under the applicable Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder; and
 
(d)             the Administrative Agent or the Collateral Agent, as applicable,
may enter into the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement, without any further consent from any Secured Party, in
connection with any incurrence by the Borrower of Permitted Debt Securities and
bind the Secured Parties thereby.
 
Upon request by the Administrative Agent or the Collateral Agent, as applicable,
at any time, the Required Lenders (or such greater number of Lenders as may be
required pursuant to Section 10.5) will confirm in writing the authority of the
Administrative Agent or the Collateral Agent, as applicable, to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the applicable Credit Documents
pursuant to this Section 9.9.  In each case as specified in this Section 9.9,
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release or subordination of such item of Collateral from
the assignment and security interest granted under the Collateral Documents, or
to evidence the release of such Guarantor from its obligations under Section 7
hereof, in each case in accordance with the terms of the Credit Documents and
this Section 9.9.

 
113

--------------------------------------------------------------------------------

 
 
9.10.      Other Agents.  No Person identified in this Agreement as an
“arranger,” “bookrunner,” “syndication agent” or “co-documentation agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement in its capacity as such (except as provided in Section 10.2 and 10.3)
and in no event shall any Person have or be deemed to have a fiduciary
relationship with any Lender.
 
SECTION 10.                 MISCELLANEOUS
 
10.1.       Notices.
 
(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given to a Credit Party, Collateral Agent,
Administrative Agent, Swing Line Lender or Issuing Bank, shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing.  Except as otherwise
set forth in paragraph (b) below, each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed; provided, no
notice to any Agent shall be effective until received by such Agent; provided
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to Section
9.3(c) hereto as designated by Administrative Agent from time to time.
 
(b)           Electronic Communications.
 
(i)        Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 
114

--------------------------------------------------------------------------------

 
 
(ii)        Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the bad faith, willful misconduct or gross negligence, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, of Administrative Agent.
 
(iii)        The Platform and any Approved Electronic Communications are
provided “as is” and “as available.”  None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
 
(iv)        Each of the Credit Parties, the Lenders, the Issuing Banks and the
Agents agree that Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.
 
10.2.       Expenses.  Whether or not the transactions contemplated hereby shall
be consum mated, Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of one counsel, one special
counsel, local counsel in each applicable jurisdiction and one additional
counsel for each affected Person in the case of an actual or potential conflict
of interest (but not including, in any event, any allocated expenses of in-house
counsel), to Agents in connection with the negotiation, preparation, execution
and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
Borrower; (d) all the actual costs and reasonable expenses of creating,
perfecting and recording Liens in favor of Collateral Agent, for the benefit of
the Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent or Requisite Lenders may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
the actual costs and reasonable expenses of Collateral Agent (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees and costs
of settlement, incurred by any Agent and Lenders in enforcing any Obligations of
or in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 
115

--------------------------------------------------------------------------------

 
 
10.3.       Indemnity.
 
(a)           In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the bad faith,
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction, of that Indemnitee or its
directors, officers, affiliates or employees.  To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
 
(b)           To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages  (as opposed to direct or actual damages) (whether or not
the claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 
116

--------------------------------------------------------------------------------

 

10.4.       Set-Off.  Subject to Section 2.16(i), in addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default each Lender is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.  Administrative Agent and each
Lender agree to promptly to notify Borrower after any such set-off and
application made by such Person; provided that the failure to give such notice
shall not affect the validity of such set off and application.
 
10.5.       Amendments and Waivers.
 
(a)           Requisite Lenders’ Consent.  Except as provided in Section 2.24,
Section 2.25 or 5.10 (or, in the case of any First Lien Intercreditor Agreement
or Second Lien Intercreditor Agreement, as determined to be reasonably necessary
in connection with the issuance of Permitted Secured Notes in order to provide
that the holders of such Permitted Secured Notes (and the Liens securing such
Permitted Secured Notes) are subject to the First Lien Intercreditor Agreement
or the Second Lien Intercreditor Agreement, as applicable), subject to the
additional requirements of Sections 10.5(b) and 10.5(c), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Requisite Lenders; provided
that Administrative Agent may, with the consent of Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank.
 
(b)           Affected Lenders’ Consent.  Without the written consent of each
Lender  that would be directly and adversely affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
 
(i)       extend the scheduled final maturity of any Loan;
 
(ii)       waive, reduce or postpone any scheduled payment (but not prepayment)
of any Loan;
 
(iii)       extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;
 
(iv)       reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;
 
(v)       extend the time for payment of any interest or fees payable hereunder

 
117

--------------------------------------------------------------------------------

 
 
(vi)       reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;
 
(vii)      consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Credit Document; or
 
(viii)     alter the provisions of Sections 2.16(h) or (i) or Section 2.17.
 
(c)           Other Consents.  No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
 
(i)       increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Revolving Commitment of any Lender;
 
(ii)      amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans or the rights and obligations of the
Swing Line Lender hereunder without the consent of Swing Line Lender;
 
(iii)     alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50% of the Loans and Commitments of each Class that is receiving a
lesser payment; provided, Lenders holding more than 50% of the aggregate Term
Loan Exposure may waive, in whole or in part, any prepayment of the Term Loans
so long as the application of any portion of such prepayment which is still
required to be made is not altered;
 
(iv)     amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.4(e) without the written consent of Administrative Agent and of the Issuing
Bank or alter the rights and obligations of the Issuing Bank hereunder without
the consent of such Issuing Bank;
 
(v)      amend, modify or waive this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents and Obligations arising under Hedge Agreements and Cash
Management Agreements or the definition of “Cash Management Bank,” “Cash
Management Agreement,” “Lender Counterparty,” “Hedge Agreement,” “Obligations,”
or “Secured Obligations” in each case in a manner adverse to any Cash Management
Bank or Lender Counterparty with Obligations pursuant to Cash Management
Agreements or Hedge Agreements then outstanding without the written consent of
any such Cash Management Bank or Lender Counterparty;
 
(vi)     amend, modify, terminate or waive any provision of Section 2.16(h),
Section 2.16(i) or Section 9 as the same applies to any Agent, or any other
provision hereof as the same applies to the rights or obligations of any Agent,
in each case without the consent of such Agent;

 
118

--------------------------------------------------------------------------------

 
 
(vii)    amend, modify, terminate or waive any provision of Section 10.5(b) or
this Section 10.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders or each Affected Lenders is required
without the consent of all Lenders or each such Affected Lender, as applicable;
 
(viii)   amend the definition of “Requisite Lenders” or “Pro Rata Share” without
the consent of all Lenders; provided, with the consent of Requisite Lenders, or
pursuant to 2.24 or 2.25, additional extensions of credit pursuant hereto may be
included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Term Loan Commitments, the Term B Loans, the
Revolving Commitments and the Revolving Loans are included on the Closing Date;
or
 
(ix)      release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty, except as expressly
provided in the Credit Documents, without the consent of all Lenders;
 
(d)           Replacement Term Loans.  Notwithstanding anything in this
Agreement or any other Credit Document to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Term
Loans of any Class (the “Replaced Term Loans”) with one or more replacement term
loan tranches hereunder (the “Replacement Term Loans”), provided that the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Replaced Term Loans, (b) the applicable
margins for such Replacement Term Loans shall not be higher than the applicable
margins for such Replaced Term Loans and (c) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Replaced Term Loans at the time of such
refinancing.
 
(e)           Execution of Amendments, etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
 
10.6.       Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted hereunder, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 
119

--------------------------------------------------------------------------------

 
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than the Borrower,
its Affiliates and natural persons except pursuant to clause (e) below) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
 
(A)           the Borrower; provided that that Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment of a Term Loan prior to the completion of the
primary syndication of the Term Loans (as determined by the Administrative
Agent), an assignment of a Term Loan to a Lender, an Affiliate of a Lender, an
Approved Fund, an assignment of a Revolving Commitment to a Revolving Lender or,
if an Event of Default under Section(a), (f) or (g) has occurred and is
continuing, any other assignment;
 
(B)           the Administrative Agent; and
 
(C)           the Issuing Banks and Swing Line Lender; provided that no consent
of any Issuing Bank or Swing Line Lender shall be required for an assignment of
all or any portion of a Term Loan.
 
(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 
120

--------------------------------------------------------------------------------

 
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
For the purposes of this Section 10.6(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 
121

--------------------------------------------------------------------------------

 

(v)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.03(c),
2.04(d) or (e) or otherwise required hereunder, the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)           (i) Any Lender may, without the consent of or notice to the
Borrower, the Administrative Agent, the Issuing Banks or the Swing Line Lender,
sell participations to one or more banks or other entities (other than the
Borrower or any of its Affiliates, except with respect to an Affiliated Debt
Fund) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Credit Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Credit
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 10.5(b)(i)-(vi) that directly and
adversely affects such Participant.  Subject to paragraph (c)(iii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.
 
(ii)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
each Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary.  Each Participant Register
shall be available for inspection by the Borrower to the extent reasonably
necessary in connection with a Tax audit or other inquiry to establish the
status of the Loans as obligations in registered form.

 
122

--------------------------------------------------------------------------------

 

(iii)           A Participant shall not be entitled to receive any greater
payment under Section 2.18, 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless such entitlement to a greater payment results from a change
in any Law after the sale of the participation takes place.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)           Notwithstanding anything else to the contrary contained in this
Agreement but subject to recordation as described in paragraph (b)(iii) in this
Section, any Lender may assign all or a portion of its Term Loans to the Sponsor
or any Affiliated Debt Fund (any such Sponsor or Affiliated Debt Fund which is a
Lender, an “Affiliated Lender”) in accordance with Section 10.6(b) or as
otherwise set forth in this clause (e); provided that:
 
(i)       no Default or Event of Default has occurred or is continuing;
 
(ii)       the assigning Lender and Affiliated Lender purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an Assignment and Assumption and the Affiliated Lender shall indicate in such
Assignment and Assumption that is an Affiliated Lender;
 
(iii)       for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Affiliated Lender that is not an
Affiliated Debt Fund; and
 
(iv)       no Term Loan may be assigned to an Affiliated Lender (other than an
Affiliated Debt Fund) pursuant to this Section 10.6(e), if after giving effect
to such assignment, Affiliated Lenders (other than Affiliated Debt Funds) in the
aggregate would own in excess of 20% of the principal amount of all Term Loans
then outstanding.
 
Notwithstanding anything to the contrary in this Agreement, no Affiliated Lender
(other than an Affiliated Debt Fund) shall have any right to (x) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited, and (y) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2), or (z) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, any Lead Arranger or any other Lender or any of their
respective affiliates with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Credit
Documents.

 
123

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in Section 10.05 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Credit Document or any departure by any
Credit Party therefrom, (B) otherwise acted on any matter related to any Credit
Document, or (C) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Credit Document, (i) an Affiliated Lender (other than an Affiliated
Debt Fund) shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Affiliated Lenders (other than Affiliated
Debt Funds) and (ii) Loans and Commitments of Affiliated Debt Funds shall not be
included as having consented to any such matter to the extent in excess of 25%
of the aggregate amount of all Commitments and Loans then outstanding.
 
Notwithstanding anything in this Agreement or the other Credit Documents to the
contrary, to the fullest extent permitted by applicable Law (i) each Affiliated
Lender (other than any Affiliated Debt Fund) hereby agrees that, if a proceeding
under any Insolvency or Liquidation Proceeding shall be commenced by or against
the Borrower or any other Credit Party at a time when such Lender is an
Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliated Lender with
respect to the Loans held by such Affiliated Lender in the same proportion as
the Loans of Lenders that are not held by Affiliated Lenders are voted in such
proceeding (and such Affiliated Lender shall, to the extent necessary to give
effect to the foregoing, vote with respect to the Loans held by it as the
Administrative Agent directs in accordance with the foregoing); provided that
such Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a manner that is less favorable in any material respect to such
Affiliated Lender, in its capacity as a Lender, than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates of the Borrower and
(ii) no Affiliated Lender (other than a Affiliated Debt Fund) may bring any
action or make any claim against any Agent hereunder.
 
(f)           Notwithstanding any other provision of this Agreement, no Lender
will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
Person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation or (ii)
either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders.
 
(g)           Notwithstanding any provision of this Agreement to the contrary,
no assignment may be made pursuant to Section 10.6(b) to any Competitor or
Disqualified Entity,

 
124

--------------------------------------------------------------------------------

 
 
10.7.       Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
10.8.       Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
 
10.9.       No Waiver; Remedies Cumulative.  No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements.  Any forbearance
or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
10.10.     Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
 
10.11.     Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 
125

--------------------------------------------------------------------------------

 

10.12.    Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
 
10.13.    Headings.  Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
 
10.14.    APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
 
10.15.    CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK, BOROUGH OF
MANHATTAN (AND NO CREDIT PARTY SHALL COMMENCE ANY PROCEEDING ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT OR ANY OF THE OBLIGATIONS HEREUNDER
SHALL BE BROUGHT BY ANY CREDIT PARTY IN ANY OTHER COURT).  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 
126

--------------------------------------------------------------------------------

 

10.16.    WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
10.17.    Confidentiality.  Each Agent, and each Lender (which term shall for
the purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Lender pursuant
to the requirements hereof  in accordance with such Lender’s customary
procedures for handling confidential information of  such nature, it being
understood and agreed by Borrower that, in any event, each Agent and each Lender
may make (i) disclosures of such information to Affiliates of such Lender or
Agent and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) to the extent that such Persons are advised of the
confidential nature of the information and instructed to comply with the
confidentiality obligations hereunder, (ii) disclosures of such information
reasonably required by any Pledgee referred to in Section 10.6 or any bona fide
or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency on a confidential basis when required by it, (iv) disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document,(v) disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process;
(vi) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.17 by such Agent or Lender, (vii) to the
extent requested by any Governmental Authority or to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(viii) to any other party to this Agreement; provided, unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrower of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency), by the NAIC or pursuant to legal or
judicial process, for disclosure of any such non-public information prior to
disclosure of such information.  In addition, each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents.

 
127

--------------------------------------------------------------------------------

 
 
10.18.    Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
 
10.19.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
10.20.    Effectiveness; Integration.  This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.  In the
event that any provision of any Exhibit to this Agreement is deemed to conflict
with this Agreement, the provisions of this Agreement shall control. This
Agreement, the other Credit Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 
128

--------------------------------------------------------------------------------

 
 
10.21.    Patriot Act.  Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
names and addresses of the Credit Parties and other information that will allow
such Lender or Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Act.
 
10.22.    Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
10.23.    No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower.  The Borrower
agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and the Borrower, its stockholders or its
affiliates.  You acknowledge and agree that (i) the transactions contemplated by
the Credit Documents are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Borrower, on the other, (ii) in connection
therewith and with the process leading to such transaction each of the Lenders
is acting solely as a principal and not the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Credit Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent deemed appropriate.  The Borrower further acknowledges and agrees that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 
[Remainder of page intentionally left blank]

 
129

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
AEROFLEX HOLDING CORP.
         
By:
 
/s/ John Adamovich
   
Name:
 John Adamovich
   
Title:
Senior Vice President, Chief
     
Financial Officer and Secretary
         
AEROFLEX INCORPORATED
         
By:
 
/s/ John Adamovich
   
Name:
John Adamovich
   
Title:
Senior Vice President, Chief
     
Financial Officer and Secretary
         
AEROFLEX / INMET, INC.
         
By:
 
/s/ John Adamovich
   
Name
John Adamovich
   
Title:
Vice President



[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 



 
AEROFLEX PLAINVIEW, INC.,
 
AEROFLEX COLORADO SPRINGS, INC.,
 
AEROFLEX SYSTEMS GROUP INC.,
 
AEROFLEX WICHITA, INC.,
 
IFR SYSTEMS, INC.,
 
IFR FINANCE, INC.,
 
AEROFLEX MICROELECTRONIC SOLUTIONS, INC.,
 
AEROFLEX CONTROL COMPONENTS, INC.,
 
AEROFLEX / METELICS, INC.,
 
AEROFLEX / WEINSCHEL, INC.,
 
MICROMETRICS, INC.,
 
AEROFLEX BLOOMINGDALE, INC.,
 
MCE ASIA, INC.,
 
AIF CORP.,
 
AEROFLEX RAD, INC.,
 
AEROFLEX ACQUISITION ONE, INC.,
 
AEROFLEX ACQUISITION TWO, INC.,
 
AEROFLEX ACQUISITION THREE, INC.,
         
By:
 
/s/ John Adamovich
   
Name:
John Adamovich
   
Title:
Vice President



[Signature Page to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Collateral Agent, Issuing Bank, Swing Line Lender and a
Lender
         
By:
 
/s/ Anthony Galea
   
Name:
Anthony Galea
   
Title:
Vice-President
         
Authorized Signatory



[Signature Page to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 